Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 1 of 71 PageID #: 1992


                                                                                           1:17cr153 2/12/2020 tp




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                GALVESTON DIVISION r
                                                                               Sealed
    IN THE MATTER OF THE                        §                      Public an unofficial staff access
                                                                            to this instrument a e
    APPLICATION OF THE UNITED                   §                         prohibited by court order.
    STATES OF AMERICA FOR AN                    §
    ORDER AUTHORIZING THE                       §
    CONTINUED INTERCEPTION OF                   §
    WERE AND ELECTRONIC                         §
    COMMUNICATIONS TO AND FROM                  §          MISC. NO.
    CELLULAR TELEPHONE NUMBER                   §
    (281) 889-4897, INTERNATIONAL               §            -2,-.        /vc
    MOBILE SUBSCRIBER IDENTITY                  §
    (IMSI) 310150800352713                      §
    (Target Device #1)                          §
   IN THE MATTER OF THE            §                       UNDER SEAL
   APPLICATION OF THE UNITED §
   STATES OF AMERICA FOR AN §
   ORDER AUTHORIZING THE §
   INTERCEPTION OF WIRE AND §
   ELECTRONIC COMMUNICATIONS §
   TO AND FROM CELLULAR §
   TELEPHONE NUMBER (409) 273-0566,§
   INTERNATIONAL MOBILE §
   SUBCRIBER IDENTITY (IMSI) §
   310150800316525 (Tar et Device #2) §

                      AFFIDAVIT IN SUPPORT OF APPLICATION

                                      INTRODUCTION

   Your Affiant, Scott Wilkins, being duly sworn, depose and state as follows:

           1. I am a Special Agent of the United States Drug Enforcement

   Administration within the meaning of 18 U.S.C. § 2510(7), that is, an officer of the

   United States who is empowered by law to conduct investigations of, and to make arrests

   for offenses enumerated in 18 U.S.C. § 2516. U;' . .O ;.p; :' :. ;

   Affidavit-Page 1
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 2 of 71 PageID #: 1993




            2. I have been a Special Agent (SA) for the Drug Enforcement Administration

    (DBA) since July 2000. I received five (5) months of training in narcotics trafficking

    investigations and related legal matters at the DEA Training Academy in Quantico,

    Virginia. Prior to becoming a DEA Special Agent, I was a Elouston Police Officer with

    the city of Houston, Texas, for approximately five years. Since becoming a narcotics law

    enforcement officer, I have participated in numerous complex conspiracy narcotics and

    money laundering investigations.

            3. Your Affiant has received courses of instraction from the DEA relating to

    investigative techniques and the conducting of narcotics and financial investigations. In

    addition, your Affiant has conducted, in connection with these and other cases, follow-up

    investigations concerning the concealment of narcotics-produced assets, money, bank

    records, etc., and the identification of co-conspirators through the use of ledgers,

    telephone bills and records, and photographs, as related to drug trafficking.

           4. Your Affiant has initiated investigations involving the interception of wire

    communications and of electronic communications of digital display paging devices.

   Your Affiant is familiar with the ways in which narcotic traffickers conduct their

   business, including, but not limited to, their methods of importing and distributing

   controlled substances, their use of cellular telephones and digital display paging devices,

   and their use of numerical codes and code words to Conduct their transactions.

           5-A. Your Affiant makes this Affidavit in support of an Application for an Order

   Authorizing the Continued Interception of Wire and Electronic Communications of


   Affidavit-Page 2
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 3 of 71 PageID #: 1994
    )




    Alvaro ROMERO, aka Varo ; Arturo LNU; Cynthia LOPEZ; Renard SMITH,

        k   G-Town , aka G ; Luisa GARCIA; Jose SALINAS, ak                                Fred ; Cesar

    GARCIA; Andre GOINS, aka “Fat Rat ; Jose CASTILLO; Eddie ROBINSON;

    FNU LNU #1, aka “Kike”; FNU LNU #2, aka “Lito,” and Johnathan NORWOOD,

    aka “Snoop” (hereinafter, collectively referred to as, Target Subjects ), and others yet

    unknown, to and from:

                       (a) telephone number (Mobile Identification Number [MIN])1 281-889-
                          4897, International Mobile Subscriber Identity Number (IMSI)2
                           310150800352713, (hereinafter “Target Device #1”); and

                       (b) telephone number (Mobile Identification Number [MIN]) 409-273-
                            0566, Inte ational Mobile Subscriber Identity Number (IMSI)
                            310150800316525, (hereinafter “Target Device #2”);

             5-B. According to AT&T, Target Device #1 is a mobile telephone which is

    subscribed to Juan Perez, 3133 Cornerstone Park Dr., Houston, Texas 77014. On March

    5, 2014, ROMERO changed service providers of the Target Device #1, from Sprint to

    AT&T Wireless. According to AT&T, Target Device #2 is a mobile phone subscribed to

    Michael Perez, 2808 Highway 6 South, Houston, Texas 77082. Alvaro ROMERO

    (hereinafter referred to as, “ROMERO”) has been identified as using Target Device #1.

    ROMERO has also been identified as using Target Device #2. Additionally, Arturo

    LNU has been identified as using the Target Device #2. ROMERO, and Arturo LNU have

    been identified as leaders within a cocaine, and marijuana trafficking organization

    (hereinafter referred to as, DTO”), based on a current Drug Enforcement Administration


    1 A telephone s MIN, in the United States is the telephone’s 10-digit telephone number.
    2 The Target Devices are identifie by.means of an IMSI numberi Each IMSI number is unique t thati • i M
    subscribers account.
    Affidavit-Page 3
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 4 of 71 PageID #: 1995




    (hereinafter referred to as, DEA ) Galveston Resident Office investigation which

    includes Title III intercepted calls, recorded telephone conversations, telephone toll

    analysis, physical surveillance, confidential source information, undercover purchases of

    narcotics, and seizures of narcotics.

            5-C. On February 14, 2014, DEA GRO initiated a wire intercept over the

    cellular phone used by ROMERO (Target Device #1), incorporated by reference to

    prior ffidavit #1. On February 25, 2014, based on intercepted calls over the Target

   Device #1, Andre GOINS, aka Fat Rat, was arrested with 18 ounces of cocaine he

   received from ROMERO (see paragraphs 13, 18-19, 24-27, 50-53). Intercepted calls

   indicated that Arturo LNU, who was using the Target De ice #2, was the source of the

    cocaine (see paragraphs 50-53).

           6. Except where otherwise noted, the information set forth in this affidavit has

   been provided to your Affiant directly or indirectly by agents of the DEA or other law

   enforcement officers. Unless otherwise noted, wherever in this affidavit your Affiant

   asserts that a statement was made, the information was provided by another law

   enforcement officer (who may have either direct or hearsay knowledge of the statement)

   to whom your Affiant has spoken to, or whose report your Affiant has read and reviewed.

   Such statements are among many statements made by others and are stated in substance,

   unless otherwise indicated. Similarly, information resulting from surveillance does not

   necessarily set forth your Affiant s personal observations, except where otherwise

   indicated, but rather has been provided directly or indirectly by other law enforcement


   Affidavit-Page 4
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 5 of 71 PageID #: 1996




    officers who conducted such surveillance.

           7. Your Affiant has participated in the investigation of the above-described

    offenses and persons, has reviewed written reports concerning the progress of such, and

    has received and reviewed reports, both written and oral, from other law enforcement

    officers. Because this affidavit is being submitted for the limited purpose of securing

    authorization for the continued interception of wire communications to and from Target

    Device #1, and the interception of wire communications to and from Target Device #2,

    your Affiant has set forth only the facts which your Affiant believes are necessary to

    establish probable cause for a court order authorizing the interception of wire an

    electronic communications. Tar et Device #1, and Target Device #2, are hereafter,

    collectively, referred to as Target Devices. Your Affiant is familiar with all aspects of

    this investigation, and on the basis of this familiarity, your Affiant alleges the facts

    contained herein to show as stated in the following paragraphs.

                                        SUBJECT OFFENSES

           8. As a result of my personal participation in this investigation and my

    knowledge' from reports and conversations with other law enforcement officers, your

    Affiant believes the facts contained in this affidavit show that there is probable cause to

    believe that the Target Subjects, and others yet unknown (hereinafter, collectively,

     Subjects ) have committed, are committing, and will continue to commit the offenses

    enumerated in 18 U.S.C. § 2516, namely, the illegal importing, receiving, concealing,

    distributing, buying, selling, or otherwise dealing in controlled substances, conspiracy to


   Affidavit-Page 5
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 6 of 71 PageID #: 1997




    do the same, use of a communication facility to facilitate the above offenses, in violation

    of 21 U.S.C. §§ 841, 843(b), 846, 952, 960, and 963, money laundering and attempts and

    conspiracies to do the same, in violation of 18 U.S.C. §§ 1956, and 1956(h), and

    engaging in monetary transactions in criminally derived property, and attempts and

    conspiracies to do the same, in violation of 18 U.S.C. §§ 1956(h) andl957.3

                                                OBJECTIVES

            9-A. There is probable cause to believe that the particular wire and electronic

    communications of the Target Subjects, and others yet unknown, to and from the

    Target Devices, conce ing the aforementioned offenses, including evidence of the

    identities and roles of other participants in the illegal narcotics activities, the manner in

    which those activities are conducted, other locat ons used in furtherance of those

    activities, and the distribution of controlled substances and monies used in and obtained

    by the activities, will be obtained through the interception of wire and electronic

    communications for which authorization is applied herewith. In particular, it is expected

    that these wire and electronic communications will involve discussions of the Target

    Subjects and others yet unknown which will reveal the following:

           9-B. the manner, scope, and extent of the criminal enterprise designed to

    facilitate the possession with intent to distribute, the distribution, and importation of

    cocaine, and marijuana;

           9-C. the identity and location of resources utilized to operate the criminal


   3 Affiant believes probable cause exists that information .will.be received .. concerning the, Target Subjects
   aiding and abetting the offenses described above, in violation of 18 U.S.G. ..§r'2. fi:. i ..A1.;.,.; c.
   Affidavit-Page 6
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 7 of 71 PageID #: 1998




    enterprise and the proceeds derived from the criminal activities; ;

            9-D. the identities of persons financing, paying for, and receiving proceeds of

    the distribution of controlled substances (i.e., cocaine, and marijuana), and conducting

    agreements to launder or otherwise conceal the source or ownership of the proceeds

    obtained from the drug trafficking activities, including violations of transaction reporting

    requirements, and the identities of those persons and institutions that are facilitating the

    concealment of such proceeds;

           9-E. the location and source of stashes of cocaine, and marijuana, and the means,

    manner, and methods by which the narcotics are transported and distributed;

           9-F. the full nature and identity of the enterprise engaged in or affecting

    interstate or foreign commerce, which is being conducted through a pattern of drug

    trafficking;

           9- G. the precise nature and scope of these illegal activities, particularly the

    identities and roles of additional co-conspirators who, as of yet, are not identified.

                                     PRIOR APPLICATIONS

           10- A. Your Affiant has been informed that a review was complete on March 17,

    2014 of the electronic surveillances indices of the DBA, FBI, and Immigration Customs

    Enforcement (ICE). Based on these reviews, your Affiant has been informed that, other

   than the following applications, no other applications to intercept the wire, oral or

    electronic communications of any of the named Target Subjects, target facilities or such

    applications related to this investigation have been made.


   Affidavit-Page 7
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 8 of 71 PageID #: 1999




             10-B. On November 18, 2013, in the United States District Court for the Southern

     District of Texas, the Honorable Judge Keith Ellison signed an Order to intercept the wire

     communications of ROMERO. (ROMERO was listed as a Target Interceptee on this

     prior application however ROMERO was not the user of the Target Device, and

     ultimately, was never intercepted during the period of interception.)

             10-C. On September 9, 2010, in the United States District Court for the Eastern

    District of Missouri, the Honorable Judge Jean C. Hamilton signed an Order to intercept

    the wire communications of Jose SALINAS.

             10-D. On November 17, 1994, in the United States District Court for the Eastern

    District of Louisiana, the Honorable Judge Edith Brown Clement signed an Order to

    intercept the wire communications of Renard SMITH.

             10- E. On February 14, 2014, in the United States District Court for the Southern

    District of Texas, the Honorable Judge Gregg J. Costa signed an Order to intercept the

    wire communications of Alvaro ROMERO, Cynthia LOPEZ, Renard SMITH, Luisa

    GARCIA, Jose SALINAS, FNU LNU #1, and FNU LNU #2. The interception began

    on February 14, 2014, and terminated on March 15, 2015. The wire was ordered sealed

    on March 17, 2014.

                         IDENTIFICATION OF TARGET SUBJECTS

            11- A. As set forth more fully below, the investigation to date, including

    Confidential Source (CS) intelligence, toll record analysis, and undercover purchases of

    evidence, have revealed certain facts regarding the Target Subjects and their


    Affidavit-Page 8
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 9 of 71 PageID #: 2000




    participation in narcotics trafficking and money laundering, as follows:

             11-B. Alvaro ROMERO, whose address is 15206 Merritt Lane, Houston, Texas

    77060, is a leader within the DTO distributing large quantities of cocaine and marijuana

    in Harris County, and surrounding areas, as well as the state of Louisiana.

             11-C. Cynthia LOPEZ (hereinafter referred to as C. LOPEZ ), whose address

    is 16419 Pinon Vista Drive, Houston, Texas 77095, as discussed in prior affidavit #1, is

    a courier for the DTO. See paragraph 36-37.

            11-D. Renar Dewayne SMITH (hereinafter referred to as R. SMITH”),

    whose address is 15115 Harness Lane, Webster, Texas 77598, as discussed in prior

    affidavit #1, is a distributor of narcotics for the DTO. On September 23, 1993, R.

    SMITH was arrested for Delivery of a Controlled Substance and on May 15, 1995, was

    sentenced to eight (8) years probation. On February 15, 1997, R. SMITH was arrested

    for Delivery of a Controlled Substance PG 1 <= 4g < 200g and on October 29, 1997, was

    sentenced to three (3) years confinement. On April 27, 2005, R. SMITH was arrested

    for Possession of Marijuana and on August 23, 2005, and was fined $200.00. On

    September 29, 2005, R. SMITH was arrested Delivery of a Controlled Substance >= 4g

    < 200g and for Unlawful Possession of a Firear by a Felon. On December 20, 2005, R.

    SMITH was indicted federally on the aforementioned charges and on August 25, 2006,

    he was convicted to seven (7) years federal confinement and eight (8) years supervised

    release. R. SMITH is currently on federal probation until October 5, 2019. See

    paragraphs 34-35, 42-43, and 46-47.


    Affidavit-Page 9
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 10 of 71 PageID #:
                                    2001




          11-E. Luisa Ann GARCIA (hereinafter referred to as, L. GARCIA ), whose

  address is N Doffing Rd/W 3 Vi Mile, Mission, Texas 78574, is believed to be a drug and

  money courier for the DTO. See paragraph 44-45.

          11-F. Jose Alfredo SALINAS, aka Fred (hereinaf er referred to as,

   SALINAS”), whose address is believed to be 5101 Isidro Circle, Mission, Texas 78574,

  is believed to be a marijuana source of supply for the DTO. On August 22, 2008,

  SALINAS was arrested for Possession of Marijuana <=50 pounds < 5 pounds and on

  December 18, 2008, as sentenced to five (5) years probation. See paragraph 18-19.

         11-G. Arturo LNU is believed to reside in a gated community located in the 6800

  block of Turtlewood Drive, Houston, Texas 77072. A current GPS Tracking Order on

  Target Device #2 shows Arturo LNU to be in the vicinity of this community during the

 night time hours when most families are asleep. Intercepted calls over the Target Device

  #1 indicate that Arturo LNU, who was using the Target Device #2, is a cocaine source

  of supply for ROMERO. Arturo LNU also purchases marijuana from ROMERO. See

  paragraphs 48-55.

         11-H. Andre GOINS, aka Fat Rat,” who resides at 3648 Taylor Street, Lake

 Charles, Louisiana 70607, is a cocaine and marijuana customer to ROMERO.

 Intercepted calls over the Target Device #1 indicate that GOINS travels from Lake

 Charles, Louisiana, to the Houston, Texas, area to purchase cocaine and marijuana from

 ROMERO. See paragraphs 13, 18-19, 24-27, 50-53.

         11-1. Cesar GARCIA, whose address is unknown, is a drug associate to


 Affidavit-Page 10
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 11 of 71 PageID #:
                                    2002




  ROMERO. Intercepted calls over the Target Device #1 indicate that GARCIA is

  responsible for distributing narcotics for ROMERO. See paragraphs 28-31.

          11-J. Jose CASTILLO, whose address is unknown, is a drug associate to

  ROMERO. Intercepted calls over the Target Device #1 indicate that CASTILLO

  orders cocaine and marijuana from ROMERO. See paragraphs 22-23.

          11-K. Eddie ROBINSON, whose address is believed to be 500 Airtex Drive, Apt

  602, Houston, Texas 77090, is a drug associate to Arturo LNU and ROMERO.

  Intercepted calls over the Target Device #1 indicated that ROBINSON distributed

  cocaine to ROMERO (see paragraphs 52-53). On August 22, 2991, ROBINSON was

  convicted of Possession of Cocaine and sentenced to 25 years confinement. On

  September 2, 1999, ROBINSON was convicted of Man/Del of a Controlled Substance

  PG 1 >=400g, and sentenced to 35 years confinement. On November 8, 2007,

  ROBINSON received early parole, and is on parole until September 1, 2034.

          11-L. FNU LNU #1, aka Kike, is believed to reside in Mission, Texas, which

  is located on the Texas and Mexico Border. Intercepted calls over the Target Device #1

  indicate that “Kike is a marijuana source of supply to ROMERO. See paragraphs 20-

  21).

         11-M. FNU LNU #2, aka “Lito, whose address is unknown, is a marijuana

  customer to ROMERO, based on intercepted calls over the Target Device #2. See

 paragraphs 32-33, and 40-41.

         11-N. Johnathan NORWOOD, whose address is 1401 Kirkman Street, Lake


 Affidavit-Page 11
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 12 of 71 PageID #:
                                    2003




  Charles, Louisiana 70601, is a marijuana customer of ROMERO. See paragraphs 14,

  38-39, and 44-45.

                           BACKGROUND AND PROBABLE CAUSE

     FACTUAL BASIS FOR THE INTERCEPTION OF THE TARGET DEVICES

          12. As detailed in prior affidavit #1, since December 2013, the DEA GRO has

  been investigating the ROMERO DTO that is based in Harris and Galveston County,

  Texas. This investigation led to a wire interception which confirmed that this DTO is

  responsible for distributing kilogram quantities of cocaine, and pound qu ntities

  marijuana. The DTO operates out of Houston, Texas, in the Southern District of Texas,

  and distributes narcotics within Galveston and Harris counties in the State of Texas, as

  well as the trafficking of narcotics through the Eastern District of Texas, to Lake Charles,

  Louisiana, and other locations yet to be identified. While investigating the DTO, DEA

  agents have seized multi-pound quantities of cocaine and marijuana. DEA agents have

  developed confidential sources who have informed DEA agents that the DTO is

  responsible for the importation and distribution of marijuana and cocaine throughout the

  Continental United States (CONUS). DEA agents have conducted undercover operations

  for purchases of marijuana. Agents know that the DTO continues to utilize cellular

 phones to further their criminal enterprise of trafficking narcotics.

         13. On February 25, 2014, intercepted calls over the Target Device #1

 indicated that Andre GOINS, ka Fat Rat, would be traveling from Lake Charles,

 Louisiana, to purchase cocaine from ROMERO (see paragraphs 24-27). Intercepted


 Affidavit-Pa e 12
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 13 of 71 PageID #:
                                    2004




  calls also indicated that Arturo LNU, who was using the Target Device #2, would be

  supplying the cocaine. At approximately 12:36 p.m., intercepted calls indicated that

  ROMERO had arrived at Arturo LNU s stash house (see paragraphs 52-53) where

  Arturo LNU s drug associate, Eddie ROBINSON, would distribute the cocaine, as

  Arturo LNU was not at the location. A GPS Tracking Order on the Target Device #1

  indicated that he was in a neighborhood located in the 6800 block of Turtlewood,

  Houston, Texas. Surveillance agents could not enter the neighborhood at the time of the

  cocaine transaction because it was a gated community controlled by access car'd.

  Surveillance was then established t a location used by ROMERO to hide and distribute

  narcotics (stash house). At approximately 2:00 p.m., agents observed ROMERO anive

  at the stash house. At approximately 2:15 p.m., agents observed GOINS, who was

  driving a green Chevrolet Monte Carlo, bearing a Louisiana license plate, arrive at the

  stash house and exit the vehicle. At approximately 2:45 p.m., GOINS entered the Monte

  Carlo, where he was followed by surveillance agents. GOINS traveled eastbound on US

  Hwy. 90, where a Jefferson County Sheriff’s Office (JCSO) deputy conducted a traffic

  stop on him in Beaumont, Texas, which is located in the Eastern District of Texas.

  GOINS denied a consent search of the vehicle. A K-9 officer arrived at the scene, at

  which time the K-9 alerted positively to the vehicle. Approximately 18 ounces of

  cocaine was found inside a hidden, hydraulic compartment in the rear seat of the vehicle.

         14. On March 5, 2014, a JCSO deputy conducted a traffic stop on a grey

 Chevrolet Monte Carlo, bearing a Louisiana license plate, which was being driven by


 Affi avit-Page 13
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 14 of 71 PageID #:
                                    2005




  Johnathan NORWOOD, aka Snoop . The traffic stop was conducted in Beaumont,

  Texas, which is located in the Eastern District of Texas. The JCSO deputy smelled an

  odor of marijuana and asked NORWOOD for consent to search the vehicle.

  NORWOOD gave consent. The JCSO deputy located approximately $12,000, which

  was found in a hidden compartment in the rear backseat of the vehicle. NORWOOD .

  was arrested on state charges of money laundering. Prior to the traffic stop, and with no

  knowledge of JCSO s traffic stop, DBA GRO, based on intercepted calls over the Target

  Device #1, had established surveillance in the vicinity of ROMERO s stash location in

  an attempt to intercept NORWOOD. Intercepted calls indicated that NORWOOD was

  en route from Lake Charles, Louisiana, to purchase 50 pounds of marijuana from

  ROMERO (see paragraphs 38-39, and 44-45).

     PRECISE LOCATION INFORMATION DATA FOR THE TARGET DEVICE

          15. Your Affiant expects ROMERO, Arturo LNU, and others to continue to

  traffic drugs during the period of interception. Authorization for precise location

  information data of the Target Devices will assist investigators in identifying these

  unknown persons, discovering the locations where the drugs are stored, identifying

  shipments of drugs being smuggled into the area, fully identify other co-conspirators,

  surveilling these drug traffickers, and seizing cocaine, and marijuana, and/or other drugs.

  Without this authorization, it is unlikely that many of the participants in this conspiracy

  will be fully identified. Drug dealers go to great lengths to conceal their identity, even

  from their co-conspirators. If drugs are seized by law enforcement or anyone in the


  Affidavit-Page 14
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 15 of 71 PageID #:
                                    2006




   organization is arrested before they are fully identified, it is very likely that they will flee

  the area, possibly to Mexico, and make positive identification much more difficult if not

  impossible. Based on the foregoing, there is probable cause to believe that the precise

  location information data will lead to additional evidence of the aforementioned offenses,

  as well as assist in the identification of individuals who are engaged in the commission of

  these offenses and related crimes.

                      PERTINENT TELEPHONE CONVERSATIONS

           16. As set forth below, your Affiant has provided a synopsis of pertinent

  telephone conversations of ROMERO, and Arturo LNU, and pertinent electronic

  messages from ROMERO, who is using Target Device #1 and #2, and Arturo LNU,

  who is using the Tar et Device #2. While Target Device #2 is at the early stages of

  identification, your Affiant will rovide toll analysis of Target Device #2, which will

  reflect the same calling patterns as Target Device #1. The conversations support your

  Affiant s assertion that there is probable cause to believe that the Target Devices are a

  vital organizational tool used in the furtherance of narcotics trafficking. Your Affiant

  further asserts that the Target Devices have been used, are being used, and will continue

  to be used by ROMERO, Arturo LNU, and members of the organization, as command

  and control telecommunication devices to relay orders, to discuss pertinent drug-related

  information, and to schedule appointments in furtherance of the narcotics

  trafficking/money laundering organization. Your Affiant believes that further

  investigation of the individuals identified in the Houston, Texas, and surrounding areas,


  Affidavit-Page 15
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 16 of 71 PageID #:
                                    2007




  to include the interception of wire and electronic communications requested in this order,

  will reveal information and evidence that will not be gained by the investigations in cities

  yet to be determined. By investigating the individuals operating in the Houston, Texas,

  and surrounding areas, your Affiant believes it will be possible to identify storage

  locations and transportation facilities used by the organization, additional sources of the

  controlled substances, shipments of controlled substances and members or associates of

  the organization who ope ate in the Houston, Texas, and surrounding areas and other

  cities yet to be determined, with the ultimate goal of locating the international source of

  supply.

         17. Without the continued interception of wire communications over the

 Target De ice #1, and the interception .of wire communications over Tar et Devices #2,

 law enforcement agents will never be privy to all of the details needed to understand all

 aspects of this large scale, drug trafficking enterprise, nor will they be able to identify the

 ultimate Mexican source of supply to the DTO. The following paragraphs provide a

 synopsis of the calls intercepted over the Target Devices:

                                   TARGET DEVICE #1

         18. On February 23, 2014, at approximately 3:24 p.m., based on a DBA GRO

 wire intercept over the Target Device #1, ROMERO placed a call to Jose SALINAS,

 aka Fred, who was using (956) 280-0287. The following is a partial transcript from

 this call:

 SALINAS: HELLO.

 Affidavit-Page 16
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 17 of 71 PageID #:
                                    2008




  ROMERO: WHAT S UP, FREDDY?
  SALINAS: WHAT S UP, VARO?
  ROMERO: YEAH. I GOT BABY MOMMA TAKEN CARE OF IT. SHE’S ON HER
          WAY BACK. OKAY?

                                   [VOICES OVERLAP]
  SALINAS: OH, OKAY. THAT’S FINE.

                                   [VOICES OVERLAP]
  ROMERO: UH... THE THING TOO. I, I GOT SOME CHANGE HERE SO THAT...
          MY, MY PEOPLE IS GONNA BE OVER THERE IN THE MORNING
          OVER THERE. ALL RIGHT?
  SALINAS: ALL RIGHT. THAT’S FINE, VARO. IT’S NOT A PROBLEM.
  ROMERO: HEY, BUT I NEED ANOTHER CAR, FRED.

  SALINAS: ALL RIGHT. THAT’S FINE. BY WHEN? MONDAY TUESDAY?
  ROMERO: I NEED IT FOR TOMORROW. ARTURO IS ASKING ME FOR SOME.
                 I’M BEING ASKED... FAT RAT NEEDS ANOTHER CAR.

  SALINAS: OH, OKAY. THAT’S FINE.
                                   [VOICES OVERLAP]
  ROMERO: OH, MAN. [SIGHS] IT’S NOT... [CHUCKLES] HE NEEDS
                 ANOTHER...

                                   [VOICES OVERLAP]
  SALINAS: THAT’S FINE.

  ROMERO: ... CAR. UH... MY PEOPLE HERE TOO. SO I, I HAVE A CHECK FOR
                 YOU TOO AND THEN FAT AT’S. ALL RIGHT? SO...

  SALINAS: THAT’S FINE.

                                   [VOICES OVERLAP]
 ROMERO:         ...SO, COME ON.


 Affidavit-Page 17
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 18 of 71 PageID #:
                                    2009




                                    [VOICES OVERLAP]
  SALINAS: THAT S FINE. [STAMMERS]...

                                    [VOICES OVERLAP]
  ROMERO: I NEED...

  SALINAS: ...AS SOON AS I GET OUT OF HERE. M HERE, HERE AT THE
                     HARDWARE. AS SOON AS I GET OUT OF HERE I’LL CALL YOU.
  ROMERO: YEAH. ALL RIGHT.

  SALINAS: ALL RIGHT, ALL RIGHT.

          19. . Based on your Affiant’s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned conversation, ROMERO and

  SALINAS discussed a marijuana load supplied by SALINAS. ROMERO said, I got

  baby momma talcen care of it. She’s on her way back. Okay? Your Affiant believes

  one of ROMERO s drug couriers, baby momma, believed to be Cynthia LOPEZ,

  was traveling to the Southwest Border to pick up a load of marijuana from Fred.

  “Fred said, “Oh, okay. That’s fine. ROMERO said, “...I got some change here so

 that.. .my, my people is gonna be over there in the morning over there. All right? Your

 Affiant believes ROMERO used “change to refer to money that he (ROMERO) had to

 purchase more marijuana. SALINAS answered, “.. .That’s fine, Varo. It’s not a

 problem. ROMERO said, Hey, but I need another car, Fred. Your Affiant believes

 ROMERO used “car to refer to another load of marijuana. SALINAS confirmed, and

 asked when ROMERO wanted the marijuana load when he (SALINAS) said, “All right.


 Affidavit-Page 18
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 19 of 71 PageID #:
                                    2010




  That s fine. By when? Monday Tuesday? ROMERO answered, I need it for

  tomorrow. Arturo is asking me for some. I’m being asked. Fat Rat needs another car.

  Your Affiant believes ROMERO needed the marijuana load the following day because

  two of his marijuana customers (Arturo LNU, and GOINS) needed more marijuana.

  SALINAS said, Oh, okay. That’s fine.

           20. On February 23, 2014, at approximately 9:09 p.m., based on a DBA GRO

  wire intercept over the Target Device #1, ROMERO placed a call to FNU LNU #1, aka

    Kike, who was using (956) 862-7563. The following is a partial transcript from this

  call:

  KIKE:           HELLO.

  ROMERO: WH T’S GOING ON, KIKE?
  KIKE: WHAT’S THE WORD, KIKE?

  ROMERO: HEY, UH...MY FAMILY SHOULD NOT TAKE LONG TO ARRIVE
                  OVER THERE. DO YOU KNOW? THEY’RE GOING TO ARRIVE
                  EARLY.

  KIKE:           OH, OKAY.

  ROMERO: NOT EARLY. THEY’RE GOING TO ARRIVE THERE AROUND TEN,
                  THIRTY (10:30)... ELEVEN (11:00).

  KIKE:           ALL RIGHT, ALL RIGHT. UH... THAT’S FINE. NO, THAT’S FINE.
                  WE’RE GIVING IT OUR BEST HERE RIGHT NOW.

  ROMERO: MEET THEM AROUND THERE... I THINK CLOSE BY WHERE GABY
           PICKED THEM UP THE OTHER TIME, RIGHT? [U/I]

                                   [VOICES OVERLAP]
  KIKE:           YES, IT WAS GABY.

  ROMERO: OKAY.
  Affidavit-Page 19
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 20 of 71 PageID #:
                                    2011




  KIKE:              ANDUH...

  ROMERO: I LL CALL YOU.

  KIKE: OKAY. ANYWAY, WE’RE GOING, WE’RE GOING TO... I GOT
                     EIGHTY (80).
  ROMERO: OKAY. THAT’S FI E. NO PROBLEM.

    IKE: OKAY?
  ROMERO: OKAY.

  KIKE: OKAY. ALL RIGHT. ALL RIGHT. BYE.

          21. Based on your Affiant’s training and e perience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned conversation, ROMERO and

  FNU LNU #1, aka Kike discussed a marijuana load. Your Affiant believes that the

  marijuana is the same marijuana discussed in paragraphs 18-19. Your Affiant believes

   Kike and SALINAS work together in the drug business. ROMERO said, My family

  should not take long to arrive over there. Do you know? They’re going to arrive early.

 Your Affiant believes that ROMERO used family to refer to “baby momma as

 discussed in paragraphs 18-19, who was arriving to pick up the load of marijuana.

 “Kike acknowledged, “Oh, okay. ROMERO and “Kike then discussed the time of

 arrival, “.. .around ten, thirty (10:30).. .eleven (11:00), which your Affiant believes was in

 the morning. ROMERO and “Kike then discussed the meet location, which, your

 Affiant believes, was the location of a past drug deal, when he (ROMERO) said, “Meet

 them around there.. .1 think by where Gaby picked them up the other time, right?


 Affidavit-Page 20
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 21 of 71 PageID #:
                                    2012




    Kike said, Okay. Anyway, we re going, we’re going to.. .1 got eighty (80). Your

  Affiant believes Kike used eighty (80) to refer to eighty (80) pounds of marijuana that

  was to be supplied to ROMERO. ROMERO then confirmed the amount of the

  marijuana.

          22. On February 24, 2014, at approximatelyl2:08 p.m., based on a DEA GRO

  wire intercept over the Target Device #1, ROMERO received a call from Jose

  CASTILLO, who was using (832) 602-9241. The following is a partial transcript from

  this call:

  ROMERO: WHAT’S GOOD, BRO’?

                             [BACKGROUND: U/I VOICES]
  CASTILLO:HEY, WHAT’S THE DEAL, BRO’? YOU STILL GOT THAT, THAT
                  BABY?
  ROMERO: YEAH. I’M RIGHT HERE AT THE HOUSE WAITING ON YOU,
                  BRO’.

                              [BACKGROUND: U/I NOISE]
  CASTILLO: ALL RIGHT. YOU GOT SOME PLATES IN ALREADY?
  ROMERO: NO, THE PLATES WILL BE IN TOMORROW, BRO’.

  CASTILLO:BY TOMORROW?
  ROMERO: YEAH. I THOUGHT IT WAS GONNA COME IN TODAY BUT THEY
                  GONNA... THEY GONNA HOLD OFF FOR TOMORROW. YEAH.

  CASTILLO: ALL RIGHT. WELL, UH... YEAH. BEFORE I STOP BY THERAPY
            I’LL STOP BY YOU.

  ROMERO: I COULD BARELY HEAR YOU, BRO’. WHAT’S THAT?

  CASTILLO: BEFORE I GO TO THERAPY EMMA STOP BY YOU.

  Affidavit-Page 21
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 22 of 71 PageID #:
                                    2013




  ROMERO: OKAY. ALL RIGHT.

  CASTILLOrALL IGHT.

          23. Based on your Affiant s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned conversation, ROMERO and

  CASTILLO discussed cocaine that ROMERO would be supplying CASTILLO.

  CASTILLO said, ...You still got that, that baby? Your Affiant believes, based on

  experience and knowledge of the coded language this DTO uses, that CASTILLO used

   baby to refer to one quarter kilogram of cocaine. Your Affiant knows that drug

  traffickers often times use coded language in an effort to thwart law enforcement

  detection. ROMERO answered, “Yeah. I’m right here at the house waiting on you,

 bro’. Your Affiant believes ROMERO had the cocaine with him. CASTILLO then

 asked, “...You got some plates in already? Your Affiant believes CASTILLO used

 “plates to refer to m rijuana. ROMERO answered, No, the plates will be in tomorrow,

 bro’.. .1 thought it was gonna come in today but they gonna.. .they gonna hold off for

 tomorrow. Your Affiant knows, based on paragraphs 18-19, that a load of marijuana

 was being picked up by ROMERO’s baby momma.

         24. On February 25, 2014, at approximately 10:12 a.m., based on a DBA GRO

 wire intercept over the Target Device #1, ROMERO received a call from Andre

 GOINS, aka “Fat Rat, who was using (337) 707-3252. The following is a partial

 transcript from this call:


 Affidavit-Page 22
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 23 of 71 PageID #:
                                    2014




  ROMERO: WHAT S UP, FAT RAT?

  GOINS: HEY, WHAT’S UP, VARO? HEY, UH... YOU THINK YOU GONNA
                     BE TO YOUR HOUSE IN ABOUT... ABOUT AN HOUR OR TWO (2)?

  ROMERO: YEAH, YEAH. MY DAD WILL BE THERE, FAT RAT. I GOTTA
           TAKE CARE OF SOME STUFF BUT I’LL BE THERE... I’LL TRY TO
                     BE THERE AS SOON. BUT YEAH, I GOT THAT SPLIT. CHECK IT
                     OUT.

                                    [VOICES OVERLAP]
  GOINS: OH.

  ROMERO: ALL RIGHT?

  GOINS: OKAY. OKAY. YEAH, I, I, I GOT YOU. UH... SHIT, I’LL... I’LL BE
                     THERE PROBABLY ABOUT... MAN, PROBABLY ABOUT A
                     COUPLE HOURS, MAN.

  ROMERO: ALL RIGHT. THAT’S COOL. JUST GIVE ME A CALL [STAMMERS]
                     SO I CAN HAVE THEM... YOU KNOW? ALL RIGHT?

                                    [VOICES OVERLAP]
  GOINS: ALL RIGHT. ALL RIGHT.

         25. Based on your Affiant’s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned conversation, ROMERO and

  GOINS discussed a cocaine deal taking place that day. GOINS asked, You think you

  gonna be to your house in about. ..about an hour or two? Your Affiant believes GOINS

  was traveling from Lake Charles, Louisiana, to purchase cocaine from ROMERO, and

  that he (GOINS) would be arriving in one to two hours at his (ROMERO) house used to

  distribute and hide narcotics. ROMERO advised that his (ROMERO) dad would be at

 the location. ROMERO also said, “.. .but yeah, I got that-s lit . Chec it out. Your
 Affidavit-Pa e 23
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 24 of 71 PageID #:
                                    2015




  Affiant believes ROMERO used split to refer to one half kilogram or 18 ounces of

  cocaine. ROMERO and GOINS then agreed that they would meet in a couple hours.

  As discussed in paragraph 13, surveillance was established at a location known to be used

  by ROMERO to distribute narcotics. GOINS was eventually followed from this

  location. Deputies from Jefferson County Sheriffs Office conducted a traffic stop on

  GOINS and found 18 ounces of cocaine in a hidden compartment in the vehicle GOINS

  was driving.

         26. On February 25, 2014, at approximately 1:38 p.m., based on a DBA GRO

  wire intercept over the Target Device #1, ROMERO received a call from Andre

  GOINS, aka Fat Rat, who was using (337) 707-3252. The following is a partial

  transcript from this call:

  GOINS: .. .HEY, HEY, YOU GOING TO UH.. .CALL YOU UP. HEY [U/I],

                 EM GONNA BE THERE LIKE IN TWENTY (20) MINUTES, MAN.
  ROMERO: YEAH. TMMA BE THERE RIGHT THERE TOO ALSO RIGHT NOW,
           FAT

                 RAT. ALL RIGHT? ELL BE THERE.

  GOINS: ALL RIGHT. ALL RIGHT.

         27. Based on your Affiant s training and experience with this investigation and

 discussions your Affiant has had with other agents, investigators and analysts involved in

 this case, your Affiant believes that in the aforementioned conversation, GOINS advised

 that he (GOINS) would be arriving from Lake Charles, Louisiana, to pick up 18 ounces

 of cocaine (see paragraphs 24-25) from ROMERO. As discussed in paragraph 13,


 Affidavit-Page 24
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 25 of 71 PageID #:
                                    2016




   Jefferson County Sheriffs Office deputies seized 18 ounces of cocaine from GOINS.

           28. On February 25, 2014, at approximately 7:56 p.m., based on a DBA GRO

   wire intercept over the Target Device #1, ROMERO placed a call to Cesar GARCIA,

   who was using (832) 371-0962. The following is a partial transcript from this call:

   GARCIA: WHAT S GOING ON?

  ROMERO: HEY, BRO .

  GARCIA: YEAH.

  ROMERO: I’M GO NA NEED A FIVE (5)... [A DIO INTERRUPTS]

                                           [PAUSE]
  GARCIA: COME AGAIN.

                                    [VOICES OVERLAP]
  ROMERO: A... A FIVE (5) PIECE. AND THE DRIVER’S...

                                    [VOICES OVERLAP]
  GARCIA: YEAH.

  ROMERO: GONNA GO PICK IT UP. OK Y?

  GARCIA: AND WHO IS GONNA DROP... AND WHO, WHO IS GONNA PICK IT
                  UP?
  ROMERO: ONE OF THE DRIVERS.
  GARCIA: OKAY, OKAY. HE’S GONNA TAKE IT BACK?

  ROMERO: YEAH. HE’S GONNA TAKE IT SO HE CAN SHOW IT TO
           SOMEBODY ELSE AROUND HERE, CAUSE I AIN’T GONNA FUCK
           WITH IT. YOU KNOW?

  GARCIA: OKAY, OKAY.

  ROMERO: BYE.


  Affidavit-Page 25
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 26 of 71 PageID #:
                                    2017




   GARCIA:            I M AT, I’M AT FIESTA RIGHT NOW. JUST GIVE ME, GIVE ME A
                      MINUTE TO GET THERE.

   ROMERO: HELLO.

   GARCIA: YEAH, I M AT FIESTA JUST GIVE ME A MINUTE TO GET THERE.

  ROMERO: ALL RIGHT. BYE.

           29. Based on your Affiant’s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned conversation, ROMERO

  directs his drug associate, Cesar GARCIA, to get five (5) pounds of marijuana ready for

  an unknown customer. ROMERO said, Em gonna need a five (5)... I believe

  ROMERO used five (5) to refer to five (5) pounds of marijuana. Your Affiant knows

  that drug traffickers often times use coded language, such as numbers, to refer to the

  amount of a particular narcotic. ROMERO said, .. .And the driver’s. ..Gonna go pick it

  up. Okay? Your Affiant believes ROMERO used driver’s, to refer to a drug courier,

  and that the drug courier was going to pick up the five (5) pounds of marijuana from

  GARCIA. GARCIA then asked, “And who is gonna drop...and who, who is gonna pick

  it up? Your Affiant believes GARCIA used “it to refer to the five (5) pounds of

  marijuana. ROMERO answered, “One of the drivers. ROMERO further said, “He’s

  gonna take it so he can show it to somebody else around here... Your Affiant believes

  ROMERO advised that the drug courier Was going to transport the five (5) pounds of

  marijuana and show it to the marijuana customer. ROMERO also advised that he would

  not transport the marijuana when he said, “cause I ain’t gonna fuck with it. You know?


  Affidavit-Page 26
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 27 of 71 PageID #:
                                    2018




  Your Affiant knows, based on his training and experience, that leaders of a drug

  organization rarely physically handle the narcotics and direct drug couriers to transport

  the drugs, in an effort to avoid arrest and prosecution.

          30. On February 25, 2014, at approximately 8:19 p.m., based on a DBA GRO

  wire intercept over the Target Device #1, ROMERO placed a call to Cesar GARCIA,

  who was using (832) 371-0962. The following is a partial transcript from this call:

  GARCIA: WHAT S GOING ON?
  ROMERO: HEY, BRO’, HE’S OUTSIDE. GIVE IT TO HIM.

  GARCIA: OKAY, OKAY.

          31. Based on your Affiant’s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned conversation, ROMERO

  directs his drug associate, Cesar GARCIA, to give five (5) pounds of marijuana to

  ROMERO’s drug courier, as discussed in paragraphs 28-29. You Affiant believes

  ROMERO used, He’s, to refer to the drug courier. I also believe ROMERO used it

  to refer to the five (5) pounds of marijuana. GARCIA then confirmed ROMERO’s

  order to give the five (5) pounds of marijuana to the drug courier.

          32. On March 1, 2014, at approximately 1:13 p.m., based on aDEA GRO wire

  intercept over the Target Device #1, ROMERO received a call from FNU LNU #3, aka

  “Lito, who was using (832) 614-2152. The following is a partial transcript from this

  call:

  ROMERO: WHAT’S UP, BRO’? TOVAV:,                                            h; FT O'
 Affidavit-Page 27
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 28 of 71 PageID #:
                                    2019




  LITO: WHAT S UP, MAN?

  ROMERO: HERE, HERE. CHILLIN , CmULIN . WHAT S GOING ON?

  LITO: YOU ALREADY HAVE THERE... [STAMMERS] YOU GOT
            SOMETHING NOW?

  ROMERO: NO, NOT RIGHT... NO MATERIAL RIGHT NOW, BRO ’, NONE.

  LITO: NOTHING? DAMN.
  ROMERO: WE GET MAYBE, MAYBE TIL TUESDAY.

  LITO: TUESDAY?
  ROMERO: LIKE TUESDAY OR MONDAY.

                           [BACKGROUND: U/I MALE VOICE]
  LITO: OKAY.

  ROMERO: SO ELL [U/I]...

                                   [VOICES OVERLAP]
  LITO: IF YOU GET SOME...

  ROMERO: WHAT ARE YOU TRYING TO GET?

                                   [VOICES OVERLAP]
  LITO: ABOUT... ABOUT FIVE (5).

 ROMERO: ALL RIGHT. WELL, JUST GIVE ME ‘TIL MONDAY, BRO’, AND
                 THEN WHEN I GET, [STAMMERS] WHEN IT ROLLS UP ELL LET
                 YOU... ELL GIVE YOU A CALL. ALL RIGHT?

 LITO: ALL RIGHT.

         33. Based on your Affiant’s training and experience with this investigation and

 discussions your Affiant as had with other agents, investigators and analysts involved in

 this case, your Affiant believes that in the aforementioned conversation, ROMERO and

 FNU LNU #3, aka Lito discussed a future marijuana:: deal.1. Lito said? You already
 Affidavit-Page 28
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 29 of 71 PageID #:
                                    2020




  have there... [stammers] You got something now? Your Affiant believes that Lito”

  asked ROMERO if he (ROMERO) had any marijuana at his (ROMERO) location.

  Your affiant believes Lito used something” to refer to marijuana. This is confirmed

  when ROMERO answered, “No, not right.. .no material right now, bro , none.. .We get

  maybe, maybe til Tuesday.” Your Affiant believes, based on your affiant s experience

  in this investigation, that ROMERO used “material to refer to marijuana, and that he

  (ROMERO) would have some on Tuesday. Your affiant also knows that drug traffickers

  commonly use material” to refer to marijuana. ROMERO further asked, “What are you

  trying to get?” Lito answered, “.. .about five (5).” Your Affiant believes Lito”

  wanted to order five (5) pounds of marijuana from ROMERO. ROMERO said, Well,

  just give me til Monday, bro’, and then when I get, [stammers] when it rolls up I’ll let

  you.. JT1 give you a call. All right? Your Affiant believes ROMERO advised Lito

  that when the marijuana arrived on Monday, that he (ROMERO) would call Lito.

   Lito acknowledged, All right.

         34. On March 2, 2014, at approximately 11:05 a.m., based on a DEA GRO

  wire intercept over the Tar et De ice #1, ROMERO placed a call to Renard SMITH,

  who was using (281) 889-4897. The following is a partial transcript from this call:

  SMITH: HEY.

  ROMERO: WHAT’S UP, G-TOWN?

  SMITH: HEY, WHAT’S GOING ON, BRO’?

 ROMERO: OH, ADAM JUST TEXT ME SAYING THAT YOU NEED SOME
                 MATERIAL. [CHUCKLES]. , : . ,

 Affidavit-Pa e 29
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 30 of 71 PageID #:
                                    2021




  SMITH:             SHE SAID I NEED SOME MATERIAL?

  ROMERO: YEAH, G EEDS SOME MATERIAL.
  SMITH:             OH, YOU TALKING ABOUT MY LITTLE BROTHER. ME AND MY
                     LITTLE BROTHER AIN T BEEN FUCKING AROUND.

  ROMERO: OH, YOU AND YOUR BROTHER AIN’T BEEN WORKING?

  SMITH:         YEAH. NAH, THIS IS BY MY SELF. I AIN’T FUCKING WITH MY
                 BROTHER CAUSE HE’S BEEN ON SOME BULLSHIT SO I AIN’T
                 BEEN FUCKING WITH HIM.

  ROMERO: OH, OKAY, OKAY, OKAY, OKAY.

  SMITH:         YEAH. SO THEY, THEY, THEY DEFINITELY SAYING MY
                 BROTHER ‘ CAUSE MY BROTHER...

                                  [VOICES OVERLAP]
  ROMERO:        OH.

  SMITH:         ... MY BROTHER TEXT ME ASKING WHAT’S ADAM’S NUMBER.

  ROMERO: OH, OKAY, OKAY.

  SMITH:         SO I JUST CHUNCKED HIM OUT A NUMBER. YOU KNOW WHAT
                 I’M SAYING? SO...

  ROMERO: YEAH.
  SMITH:         ... THAT WAS DEFINITELY... I SENT HIM ADAM’S NUMBER
                 YESTERDAY.

  ROMERO: YEAH, YEAH. OKAY. YEAH, HE WAS CALLING...
                                  [VOICES OVERLAP]
  SMITH:         OKAY.

  ROMERO: ...HE’S BEEN CALLING ME FOR THE PAST TWO (2) DAYS. BUT
                 I’M ALREADY COMING IN. UH... WE SHOULD BE HAVING SOME
                 MATERIAL TOMORROW. ALL RIGHT?

                                  [VOICES OVERLAP] =

 Affidavit-Page 30
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 31 of 71 PageID #:
                                    2022




  SMITH:          ALL RIGHT. UH... I LL, I LL GET WITH YOU.

  ROMERO: ALL RIGHT, G-TOWN.

  SMITH: ALL RIGHT.

  ROMERO: YEAH.

          3 5. Based on your Affiant’s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned conversation, ROMERO and

  Renard SMITH discussed ROMERO supplying SMITH with marijuana. ROMERO

  said, Oh, Adam just text me saying that you need some material. Your Affiant believes

  ROMERO used “material to refer to marijuana. Your Affiant knows that drug

  traffickers commonly use the coded word “material to refer to marijuana. SMITH

  answered, She said I need some material? ROMERO said, “Yeah, G needs some

  material. SMITH said, “Oh, you talking about my little brother. Me and my little

  brother ain’t been fucking around. Your Affiant believes SMITH advised that he

  (SMITH) and his (SMITH) little brother do not work in the drug business together.

  ROMERO then asked, Oh, you and your brother ain’t been working? Your Affiant

  knows that drug traffickers commonly use “working to refer to conducting narcotics

  business. SMITH then confirmed that he does not work with his brother, but rather “by

  myself. ROMERO said, “.. .he’s been calling me for the past two (2) days. But I’m

  already coming in. Uh.. .we should be having some material tomorrow. All right?

  Your Affiant believes that SMITH’S brother has been calling him (ROMERO) for the

  “past two (2) days to urchase marijuana. ROMERO advised that he would get ; ; .
  Affidavit-Page 31
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 32 of 71 PageID #:
                                    2023




  marijuana the following day. SMITH answered, All right. Uh., .I ll get with you,

  which your Affiant believes was to purchase marijuana from ROMERO.

          36. On March 2, 2014, at approximately 12:48 p.m., based on a DEA G O

  wire intercept over the Target Device #1, ROMERO placed a call to Cynthi LOPEZ,

  who was using (832) 596-5877. The following is a partial transcript from this call:

  LOPEZ: HELLO.

  ROMERO: HEY, UH... THAT’S WHAT I WAS ASKING. I FORGOT TO... WHAT
                  ELSE DID THEY TELL YOU AT THE CHECKPOINT? DID THEY
                  ASK YOU WHERE YOU GOING? WHAT YOU DO OVER HERE... IN
                  THE VALLEY?

  LOPEZ:          YEAH. I, I TOLD YOU THEY ASKED ME UH... “WHERE AM I
                  GOING? I SAID, “HOUSTON. “YOU’RE... YOU AMERICAN
                  CITIZEN’S? I TOLD HIM YES. A D HE JUST SAID, ARE YOU
                  TRYING TO GET BACK HOME? AND I SAID, YES. AND THAT’S
                  IT.

  ROMERO: OH, YOU’RE TRYING TO GET... OKAY. NAH, THEY DID US
           DIFFERENT. THEY SAID UH... “US CITIZEN? “YEAH. MY DAD
                  TO [U/I]. “WHAT WERE YOU’LL DOING DOWN HERE?

                                   [VOICES OVERLAP]
  LOPEZ:          HUH?
  ROMERO: WE TOLD EM WE WERE IN MCALLEN. WE CAME TO VISIT
                  FAMILY. HE GOES, “WELL, OH, OKAY. SO YOU’LL GOING
                  BACK? BUT THE DOG WASN’T BEING REAL... THEY HAVEN’T
                  EVEN... THE GUY WASN’T EVEN... HE WAS PLAYING WITH THE
                  DOG, HUH? [PAUSE] DID HE, DID HE PUT THE DOG TO YOU?

  LOPEZ:          YEAH, HE PUT THE DOG ALL AROUND.

  ROMERO: OH, ALL THE WAY AROUND?
  LOPEZ: WELL, YEAH BECAUSE THAT WAS... THERE WAS NOBODY
                  BEHIND                              ME.                >

  Affidavit-Page 32
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 33 of 71 PageID #:
                                    2024




  ROMERO: THERE WAS NOBODY THERE, HUH? ME EITHER. WHEN I [U/I]
          THERE WAS NOBODY THERE.
                                 [VOICES OVERLAP]
  LOPEZ:          JUST TWO (2) CA S, JUST THE CAR IN FRONT OF ME AND THEN .
                  THAT ONE WAS TAKING FOREVER. I GUESS HE WAS ASKING
                  HER QUESTIONS AND THEN YOU KNOW? THE DOG WAS
                  COMING TOWARDS ME BUT IT WENT, IT WENT AROU D
                  [DIALING SOUND] YOU KNOW? AND THEN, IT CAME. YOU
                  KNOW? AND I SPED UP AND THEN HE, HE WAS WALKING
                  BACK. BUT YEAH THERE WAS NO ONE BEHIND ME.

  ROMERO: OKAY.
  LOPEZ:          WHY?

  ROMERO:          O IT S JUST... THAT’S WHY I WAS ASKING ABOUT THE DOG
                  BECAUSE THE DOG... HE WAS PLAYING WITH THE DOG. HE
                  WASN’T EVEN... HAD IT NEAR TO THE TRUCK. YOU KNOW?

  LOPEZ:          YEAH.

  ROMERO: THAT’S WHY. ALL RIGHT.
                                [VOICES OVERLAP]
  LOPEZ:          [U/t]
  ROMERO: WELL, THAT’S WHAT I WAS JUST WORRIED ABOUT THAT
          BECAUSE I PUT DISINFECTING ALL THE WAY AROUND THE
                  CAR.

  LOPEZ:          YOU WHAT?

  ROMERO: I SPRAYED THAT DISINFECTED ON THE TIRES AND
                  EVERYTHING.

  LOPEZ:          YEAH.

  ROMERO: AND, AND THE BACK. WELL, THAT’S GOOD. SO THE DOG
          DIDN’T DO ANYTHING, ANYTHING? OKAY.

                                     [PAUSE]

  Affidavit-Page 33
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 34 of 71 PageID #:
                                    2025




  LOPEZ: I MEAN, IS IT SUPPOSED TO? I MEAN, YOU RE SCARING ME.

  ROMERO: NO, NO I JUST, JUST TM ALWAYS... YOU KNOW? IF I, I CAN’T GO
                      TO SLEEP. I SAID, MAN LET’S GET THE CAR READY, LOADED
                      UP GAS. JUST NEXT TIME, I GUESS WE’LL LEAVE A LITTLE BIT
                      LATER, MAN, CAUSE SHIT WE GOT BACK REAL EARLY. YEAH I
                      GUESS... JUST A LITTLE BIT LATER WHERE THERE’S A LITTLE
                      BIT MORE TRAFFIC. ALL RIGHT.

                                    [VOICES OVERLAP]
  LOPEZ: UH-HUH.

  ROMERO: NAH, I WAS JUST WORRIED. JUST SEEING WHAT WAS UP WITH
                  THE DOG. YOU KNOW? NAH, THAT’S GOOD, THAT’S GOOD. I
                  MEAN, THEY SEAL THEM GOOD, CYNTHIA. I DON’T WORRY
                  ABOUT.:. ALL I WORRY ABOUT... YOU KNOW? ‘CAUSE WE PICK
                  UP... WE DELIVER CARPET IN THAT SHIT. YOU KNOW?

  LOPEZ: YEAH.

  ROMERO: [CLEARS THROAT] AND, AND YOU... IT DOES... SOMETIMES THE
           ODOR DOES STAY IN THERE. YOU KNOW? [PAUSE] BUT...

                                    [VOICES OVERLAP]
  LOPEZ: YEAH.

  ROMERO: ... BUT THAT’S, THAT’S WHAT I WORRY ABOUT. THAT’S WHY I
                  GOT THE DISINFECTING [U/I] AND THE SPEED LIMIT. YOU
                  KNOW? [U/I]
                                    [VOICES OVERLAP]
  LOPEZ: YEAH, I DON’T SPEED. I ALWAYS GO THE SPEED LIMIT.

  ROMERO: ALL RIGHT. ALL RIGHT. THAT’S COOL. DID YOU LOCK THE
           CAR? [U/I] ALL RIGHT. OKAY. CYNTHIA. BYE.

                                    [VOICES OVERLAP]
  LOPEZ: BYE.

          37. Based on your Affiant’s training and experience with this investigation and


  Affidavit-Page 34
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 35 of 71 PageID #:
                                    2026




  discussions your Affiant has ad with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned conversation, ROMERO and

  Cynthia LOPEZ discussed a recent trip from the South est Border while transporting

  narcotics through a border checkpoint. ROMERO and LOPEZ discussed being

  interviewed by border patrol officers. They also discussed drag detecting dogs. Your

  Affiant knows that LOPEZ is a drug and money courier for the DTO. Your Affiant

  knows that leaders of a DTO rarely handle, or transport narcotics in an effort to prevent

  their arrest and prosecution. However, in this instance, your Affiant believes ROMERO

  traveled from the Southwest Border to the Houston, transporting marijuana. ROMERO

  said, after a discussion about drag sniffing dogs, Well, th t s what I was just worried

  about that because I put disinfecting all the way around the car.. .1 sprayed that

  disinfected on the tires and everything. Your Affiant believes that ROMERO sprayed

  his vehicle with disinfectant to hide the smell of marijuana. ROMERO further said,

  “Nah, I was just worried. Just seeing what was up with the dog. You know? Your

 Affiant believes that ROMERO was worried that the drug sniffing dog would discover

 the marijuana hidden in his (ROMERO) car. ROMERO then advised that the marijuana

 is packaged good, when he said, “Nah, that s good. I mean, they seal them good,

 Cynthia. I don t worry about.. .all I worry about.. .you know? ROMERO then

 confirmed that he was transporting marijuana when he said, “ Cause we pick up, we

 deliver carpet in that shit. You know?” Your Affiant knows that drag traffickers often

 times use the code word “carpet to refer to marijuana. ROMERO and LOPEZ then


 Affidavit-Page 35
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 36 of 71 PageID #:
                                    2027




  discussed the speed limit, which your Affiant knows drug traffickers are conscientious

  about obeying when transporting narcotics to avoid traffic stops and the detection of the

  drugs.


           38. On March 4, 2014, at approximately 10:34 a.m., based on a DEA GRO

  wire intercept over the Target Device #1, ROMERO placed a call to Johnathan

  NORWOOD, aka Snoop , who was using (337) 707-4312. The following is a partial

  transcript from this call:

  NORWOOD: HELLO.

             [BACKGROUND: MEDIA BROADCASTS THROUGHOUT CALL]
  ROMERO: WHAT YOU SAY SNOOP? ARE YOU COMING THIS WAY SNOOP
           OR WHAT?

                                    [VOICES OVERLAP]
  NORWOOD: [U/I] I WANT TO MAN YOU LL, YOU’LL AIN’T GOT THAT ICE
         OUT THERE?

  ROMERO: WELL, I MEAN JUST [STAMMERS] THERE... IT’S RAINING, I
           MEAN IT’S SUPPOSED TO THAW OUT, IT’S NOT NO... IT AIN’T
                 NOTHING TO YOU KNOW IT’S NOT OVER EXAGGERATED BUT
                 THEY’RE JUST OVER EXAGGERATING ON THE T.V. I’M [U/I], I’M
                 RUNNING AROUND RIGHT NOW. YEAH. [U/I]
 NORWOOD: AND YOU DON’T SEE NO ICE AROUND THERE?

 ROMERO: NAH, I DON’T SEE SL T. IT WAS PROBABLY EARLIER.

                                   [VOICES OVERLAP]
 NORWOOD: [U/I] WE GOT ICE OUT HERE, MAN.
 ROMERO: OH, OH YOU’LL OKAY.

 NORWOOD: I’MA TRY, I HOPE IT THAW OUT LIKE ABOUT TWELVE O’
                 CLOCK (12:00) NO I’M SAVIN’? . .                                       L
 Affidavit-Page 36
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 37 of 71 PageID #:
                                    2028




  ROMERO: YEAH. BECAUSE MY, MY OTHER TRUCK DIDN T MAKE IT FAT...
           UH... SNOOP MY OTHER TRUCK DID NOT MAKE IT. THEM BOYS
           DIDN’T MAKE IT.

  NORWOOD: YEAH.

  ROMERO: [SIGHS] HERE WE GO WITH THIS BULLSHIT. I JUST LOST
            ANOTHER TRUCK SUNDAY. [PAUSE] FUCKING UP MAN, IT’S
           NOT LOOKING GOOD.
  NORWOOD: DAMN, MAN THAT’S SOME LOW SHIT.

  ROMERO: SO I ONLY GOT THESE FIFTY (50) RIGHT HERE. THAT IS IT
                  SNOOP UNTIL,1 TIL I GET ANOTHER TRUCK.

  NORWOOD: MAN, AS SOON AS IT TRY TO THAW OUT MAN I’MA TRY TO
          COME THAT WAY BUT I DON’T WANNA GET STUCK IN
         HOUSTON. IF THEY CLOSE THE BRIDGES OUT HERE, NO I’M
                  SAYIN’?

  ROMERO: OH YOU KNOW WHAT THEY, THEY SAID... THEY DID MENTION
                  SOMETHING BOUT BEING CLOSE. YOU’RE RIGHT CAUSE I
                  MEAN FIFTY-NINE (59)... YOU DON’T COME DOWN FIFTY-NINE
                  (59) BUT, I’M NOT GONNA... YOU KNOW LET’S SEE WHAT
                  HAPPENS YOU KNOW JUST WAIT ‘TIL LATER ON THIS
                  AFTERNOON SEE WHAT IT SAYS ALL RIGHT.
                                    [VOICES OVERLAP]
  NORWOOD: YEAH. THAT’S WHY I SAY ABOUT TWELVE O’ CLOCK (12:00).
                      MA UH... SEE SOMETHIN’

  ROMERO: ALL RIGHT SNOOP.

  NORWOOD: ALL RIGHT.

          39. Based on your Affiant’s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned conversation, ROMERO and

  Johnathan NORWOOD, aka Snoop discussed NORWOOD traveling to purchase


  Affidavit-Page 37
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 38 of 71 PageID #:
                                    2029




  50 pounds of marijua a from ROMERO. ROMERO asked, What you say Snoop?

  Are you coming this way Snoop or what? Your Affiant believes ROMERO asked if

  NORWOOD was traveling from his (NORWOOD) home to purchase marijuana from

  ROMERO. NORWOOD, who was concerned with the weather conditions, finally said

  he would travel by 12:00 p.m. ROMERO said, “Yeah. Because my, my other truck

  didn t make it fat.. .uh.. .Snoop my other truck did not make it. Them boys didn’t make

  it.. ..I just lost another Sunday... Your Affiant believes ROMERO advised

  NORWOOD that a truck carrying marijuana did not make it to him (ROMERO).

  ROMERO then said, “So I only got these fifty (50) right here. That is it Snoop until, til

  I get another truck. Your Affiant believes ROMERO advised NORWOOD that he .

  (ROMERO) only has fifty (50) pounds of marijuana for him (NORWOOD) until

  another truck load of marijuana arrives. NORWOOD then advised that he will be en

  route after the weather improves. See paragraphs 14 in connection with the arrest of

  NORWOOD when he was en route to purchase the fifty (50) pounds of marijuana.

          40. On March 14, 2014, at approximately 11:50 a.m., based on a DBA GRO

  wire intercept over the Target Device #1, ROMERO placed a call to FNU LNU #2, aka

   Lito , who was using (832) 614-2152. The following is a partial transcript from this

  call:

  ROMERO: RIPPIN’ AND RU ING ALL OVER, BRO’.

  LITO: YEAH.

                                   [VOICES OVERLAP]

  Affidavit-Page 38
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 39 of 71 PageID #:
                                    2030




  ROMERO: YEAH. I SOLD A HUNDRED (100) OF THEM THINGS LAST NIGHT,
           BRO\
                              [BACKGROUND: CAR CHIME SOUND]

  LITO: DAMN.

  ROMERO: YEAH, THEY RE GOING, BRO5. THEY’RE GOING ALREADY.
                     FINALLY IT’S PICKING UP. UH... BUT YEAH, BRO’, I GOT YOU
                     THEM THREE (3), BRO’. LET ME... I’M BARELY GONNA HEAD
                     [U/I], I GOT HOME REALLY LATE. UH... BUT YOU WANT THREE
                     (3) OF THEM, RIGHT, AND YOU WANNA SEE HOW THEY ARE?
                     YOU...


  LITO: YEAH.

  ROMERO: ALL RIGHT. I GOT YOU, BRO’. WHERE YOU GONNA WANT TO
                     DO THIS AT?
  LITO: OVER THERE.

  ROMERO: WHAT? THE APARTMENT?

                                    [VOICES OVERLAP]
  LITO: SAME SPOT. YEAH.

  ROMERO: OKAY. ALL RIGHT. JUST GIVE ME... I’M BARELY GONNA HEAD
                 TO MY HOUSE, BRO’, AND UH... GIVE ME ABOUT... GIVE ME
                 ABOUT [U/I]... I’M GONNA TAKE A SHOWER AND ALL THAT,
                 BRO’,-AND I’LL CALL YOU WHEN I’M, WHEN I’M, WHEN I’M
                 READY [U/I]. ALL RIGHT, BRO’ ? GIVE ME ABOUT AN HOUR.

                                    [VOICES OVERLAP]
 LITO: ALL RIGHT.

         41. Based on your Affiant’s training and experience with this investigation and

 discussions your Affiant has had with other agents, investigators and an lysts involved in

 this case, your Affiant believes that in the aforementioned conversation, ROMERO

 advised that he was conducting a lot of narcotics business when he said, Rippin’ and..

 Affidavit-Page 39
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 40 of 71 PageID #:
                                    2031




  running all over, bro\ ROMERO said, I sold a hundred (100) of them things last

  night, bro. Your Affiant believes ROMERO used, hundred (100), to refer to one

  hundred pounds of marijuana that he (ROMERO) sold the revious night. ROMERO

  said the marijuana business is increasing in sales, when he (ROMERO) said, .They re

  going already. Finally it’s picking up... Your Affiant believes ROMERO used

  “They’re to refer to marijuana. ROMERO then advised that he (ROMERO) had three

  (3) pounds of marijuana for Lito, when he (ROMERO) said, ...I got you them three

  (3), bro’. ROMERO then made plans for “Lito to pick up the marijuana.

         42. On February 15, 2014, at 8:33 a.m., ROMERO, who was using the Target

  Device #1, received a text message from Renard SMITH, who was using (409) 996-

  9334. The following is a transcript of the electronic message:

  SMITH: “U didn’t put da cutie pie an da 2 zips in da package.

         43. Based on your Affiant’s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

 this case, your Affiant believes that in the aforementioned text message, SMITH used

  cutie pie” to refer to quarter pound of m rijuana. SMITH also used zips to refer to

 two (2) ounces of cocaine. Your Affiant knows that drug traffickers commonly use

 “cutie pie, and “zips to refer to the quantity of a particular narcotic, in this case,

 marijuana and cocaine, respectively. Your Affiant believes SMITH advised ROMERO

 that he (ROMERO) did not include the quarter pound of marijuana, and two ounces of

 cocaine in an unknown package that he (SMITH) received.ftom ROMERO.

 Affidavit-Page 40
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 41 of 71 PageID #:
                                    2032




          44. On March 5, 2014, at 9:52 a.m., ROMERO, w o was using the Target

  Device #1, sent a text message to Luisa GARCIA, who was using (956) 280-4897. The

  following is a transcript of the electronic message:

  SMITH: 2 only rite now snop is coming today fifyy

          45. Based on your Affiant s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned text message, ROMERO

  advised GARCIA that NORWOOD w s going to purchase fifty (50) pounds of

    arijuana. See paragraphs 14, 38-39.

          46. On March 15, 2014, at 9:46 a.m., ROMERO, who was using the Tar et

  Device #1, received a text message from SMITH, who was using (409) 996-9334. The

  following is a transcript of the electronic message:

  SMITH: Nuthn new bro

         47. Based on your Affiant’s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

 this case, your Affiant believes that in the aforementioned text message, SMITH was

 inquiring to see if ROMERO had marijuana, when he (SMITH) used new. Your

 Affiant believes SMITH wanted to purchase marijuana if ROMERO had some.

                                   TARGET DEVICE #2

         48. OnFebruary 21, 2014, at approximately 1:19 p.m., based on aDEA GRO

 wire interce t over the Tar et Device #1, ROMERO placed call-to Arturo LNIf wlio

 Affidavit-Page 41
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 42 of 71 PageID #:
                                    2033




  was using the Target Device #2. The following is a partial transcript from this call:

  ARTURO: VARO.

  ROMERO: WHAT S GOOD, BRO ?
  ARTURO: WHAT’S UP, HOMBE?

  ROMERO: HERE WAITING. UH...NOTHING ON THE GIRL, BRO’?

  ARTURO: [STAMMERS] YEAH. COME ON. I’M GONNA GET IT RIGHT NOW,
                 BRO’.

  ROMERO: OKAY. LET ME CALL HIM. BYE.

  ARTURO: ALL RIGHT. [PAUSE] HELLO.

  ROMERO: [STAMMERS] TO YOUR SPOT, RIGHT? OR, OR WHERE? [PAUSE]
            HELLO. [PAUSE] [U/I].
         49. Based on your Affiant’s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned conversation, Arturo LNU

  and ROMERO discussed Arturo LNU supplying cocaine to ROMERO. ROMERO

  said, Here waiting. Uh.. .nothing on the girl, bro? Your Affiant believes ROMERO

  used “girl to refer to cocaine. Your Affiant knows that drug traffickers co monly use

  “girl to refer to cocaine. Your Affiant also knows that drug traffickers use coded

  language, such as “girl to thwart law enforcement detection. Your Affiant believes

 ROMERO was waiting on Arturo LNU to deliver cocaine to him (ROMERO).

 Arturo LNU then advised that he (Arturo LNU) was “gonna get it and to go to an

 unidentified location. Your Affiant believes Arturo LNU used “it to refer to cocaine.

 When ROMERO said, “Let me call him... your Affiant.believes that OMERO used

 Affidavit-Page 42
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 43 of 71 PageID #:
                                    2034




    him to refer to his (ROMERO) drug courier that would be picking up the cocaine from

  Arturo LNU. Arturo LNU confirmed. ROMERO then asked the location where the

  drug courier should pick up the cocaine when he (ROMERO) said, “.. .To your spot,

  right? Or where?”

           50. On February 21, 2014, at approximately 1:40 p.m., based on a DBA GRO

  wire intercept over the Target Device #1, ROMERO received a call from Arturo LNU,

  who was using the Tar et Device #2. The following is a partial tra script from this call:

  ROMERO: HEY, BRO .

  ARTURO: WHAT S UP, DUDE?
  ROMERO: I’M ON MY WAY, BRO’.

  ARTURO: OH, OKAY. YOU WERE TRYING TO... WHICH ONE WERE YOU
                  TRYING TO DO, HOMEBOY? THE ROSS O THE, THE DEUCE?

                                    [VOICES OVERLAP]
  ROMERO: YEAH. THE NINA,'BRO’, I NEED THE NINA.

  ARTURO: OKAY. I GOT YOU.

  ROMERO: ALL RIGHT. I’M ON MY WAY OVER THERE, BRO’. ALL RIGHT.

                                    [VOICES OVERLAP]
  ARTURO: ALL RIGHT, COME ON BABY.

          51. Based on your Affiant’s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned conversation, Arturo LNU

  and ROMERO discussed Arturo LNU supplying cocaine to ROMERO (see paragraphs

  48-49), ROMERO said, “I’m on my way, bro’ Your ffiant belidves ROMERO ¦
  Affidavit-Page 43
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 44 of 71 PageID #:
                                    2035




  advised Arturo LNU that he (ROMERO) was on the way to pick up the cocaine. W ile

  ROMERO stated that he would be on the way, your Affiant knows, from paragraphs 44-

  45, that a drug courier would be picking up the cocaine. Arturo LNU asked, .. .Which

  one were you trying to do homeboy? The ross or the, the deuce? Your affiant believes

  that Arturo LNU used ross” and deuce” to refer to the type of drug that he would be

  supplying to ROMERO. Arturo LNU confirmed that he (ROMERO) wanted cocaine

  when he (ROMERO) said, “.. .The nina, bro , I need the nina. Your affiant knows that

  “girl” is a code word commonly used by drug traffickers to refer to cocaine. “Nina”

  means girl” when translated from Spanish to English.

          52. On February 25, 2014, at approximately 12:31 p.m., based on a DEA GRO

  wire intercept over the Target Device #1, ROMERO placed a call to Arturo LNU, who

  was using the T rget Device #2. The following is a partial transcript from this call:

  ARTURO: WHAT S UP, HOMEE?
  ROMERO: BRO’, WHERE DID YOU GO, BRO’?

  ARTURO: I CAME, I CAME TO UH... TO PAY SOME OF THESE BILLS, RUNS
                 SOME ERRANDS AND SHIT, BUT EDDIE IS THERE, DUDE.

  ROMERO: OKAY. ANOTHER THING. DID YOU HAVE A BABY, BRO’, OR A
                 NINA?
 ARTURO: WHO?

 ROMERO: NO... YOU. YOU DON’T HAVE ANYTHING?

                                          [PAUSE]
 ARTURO: OH, THE WORK?

 ROMERO: YES, YES. DO YOU HAVE WORK?

 Affidavit-Page 44
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 45 of 71 PageID #:
                                    2036




  ARTURO: • YES, DUDE. I GOT SOME, BRO\

  ROMERO: OKAY. NAH, IT S JUST THAT, BRO\ EVERYBODY IS BLOWING
           ME UP, BRO\ THAT’S WHY I DIDN’T EVEN GET OFF THE TRUCK.
           [LAUGHS] FUCK.
                                    [VOICES OVERLAP]
  ARTURO: OH, OKAY. NO, WE GOT SOME ISSUE, DUDE. JUST UH... EMMA
                     TELL EDDIE TO OPEN THE GARAGE FOR YOU.

  ROMERO: YES. I WANT TO...

                                    [VOICES OVERLAP]
  ARTURO: YOU WANT ME TO TELL HIM TO OPEN THE GARAGE?

  ROMERO: YEAH I WANNA GO OUT THROUGH... YEAH, OVER HERE
           THROUGH THE BACK, BRO’. I SEEN SOME OLD CROOK... OLD
                     SCHOOL WALKING. I SAID, NAH, LET ME GO THROUGH THE
                 BACK. ALL RIGHT, BRO’.

  ARTURO: OKAY, OKAY. COOL, BRO’.

         53. Based on your Affiant’s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned conversation, Arturo LNU

  and ROMERO discussed Arturo LNU su plying cocaine to ROMERO. ROMERO

  said, Okay. Another thing. Did you have a baby, bro’, or a nina? Your Affiant

 believes that ROMERO used “baby, and “nina, to refer to cocaine. Further confirmed

 when ROMERO asked, “Yes, yes. Do you have work? Your Affiant knows that drug

 traffickers commonly use “work to refer to narcotics. Arturo LNU conf ed that he

 had cocaine. ROMERO said, “.. .everybody is blowing me up, bro’. Your Affiant

 believes ROMERO advised that multiple cocaine customers are calling him

 Affidavit-Page 45
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 46 of 71 PageID #:
                                    2037




  (ROMERO) io purchase coc ine. Arturo LNU said, . .I mina tell Eddie to ope the

  garage for you.. .You want me to tell him to open the garage? Your Affiant believes

   Eddie” is Eddie ROBINSON, identified as a drug associate of ROMERO and Arturo

  LNU. Your Affiant believes, based on experience with this investigation, that

  ROBINSON is responsible for distributing cocaine from a stash location located in

  Houston, Texas. ROMERO answered, .. .yeah, over here through the back, bro . I

  seen some old crook.. .old school walking. I said, “Nah, let me go through the back.”

  Your Affiant believes ROMERO was carrying cash to pay for the cocaine that he was

  purchasing from Arturo LNU. ROMERO was worried about a suspicious person old

  crook. ..old school walking” so he (ROMERO) advised that he (ROMERO) would enter

  the stash location “through the back. See paragraphs 13, 18-19, 24-27, and 50-53, in

  connection with the seizure of 18 ounces of cocaine.

         54. On February 27, 2014, at approximately 11:18 p.m., ROMERO, who was

  using the Target Device #1, sent an electronic message (text message) to Arturo LNU,

  who was using the T r et De ice #2. The following is a transcript from the electronic

  message:

  ROME O: JUST WAKEN UP BRO GOT UR MONEY.

         55. Based on your Affiant s training and experience with this investigation, and

  discussions your Affiant has had with other agents, investigators and analysts involved in

 this case, your Affiant believes that in the aforementioned electronic message,

 ROMERO advised Arturo LNU that he (ROMERO) has money that he (ROMERO)

 Affidavit-Page 46
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 47 of 71 PageID #:
                                    2038




  owes Arturo LNU for a past drug transaction.

          PEN REGISTER AND TOLL ANALYSIS OF THE TARGET DEVICE #2

          5 6-A. As part of this investigation, based on phone toll records, your Affiant has

  conducted telephone toll analysis of the Target Device #2. While at the early stages of

  identification, this analysis included the telephone numbers dialed from the Target

  Device #2, and the telephone numbers that have dialed the Target Device #2, to also

  include incoming and outgoing text messages.

          56-B. To date, records from AT&T reveal that between the dates of Febmary 25,

  2014, through March 17, 2014, there were 2027 phone calls, and 1941 text messages

  occurring to and from the Target De ice #2. Based upon the records obtained from

  AT&T, it has been determined that the Target Device #2 contacted, or was contacted, by

  the following numbers:

         56-C. (832) 614-2152: According to the records of AT&T, this number is

  subscribed to by Delmen Smith, with no address, and believed to be used by FNU LNU,

   ka Lito. Based on a DEA GRO wire intercept over Target De ice #1, FNU LNU,

 aka Lito, is a drug associate of ROMERO. To date, telephone toll records and pen

 register records reveal that the Target Device #2 has contacted or has been contacted by

 this number 33 times between the dates of February 26, 2014, through March 17, 2014.

 Of those communications, 5 of those communications were electronic communication

 messages. The last known phone call between this number and the Tar et Device #2

 occurred on March 14, 2014. The last known electronic communication message


 Affidavit-Page 47
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 48 of 71 PageID #:
                                    2039




  between this number and the Target Device #2 occurred on March 3, 2014. See

  paragraph 15 - 17, 32-32, and 40-41.

                              NEED FOR INTERCEPTION

          57. The requested authorization for the continued wire intercept over Target

  Device #1, and the wire intercept over Target Device #2, is necessaiy because normal

  investigative procedures have been employed, but have failed in achieving the goals of

  the investigation. This narcotics organization is a large scale drag trafficking and money

  laundering organization, based in Houston, Texas, and surrounding areas. The

  organization has numerous drag cells operating in cities throughout the United States,

  many of which have yet to be determined. It is this investigation s goal to identify the

  distribution routes for this DTO, as well as other distribution points t oughout the

  United States, and to identify the ultimate source of supply located in the Republic of

 Me ico. Your Affiant also believes that further investigation of the organization will

  assist law enforcement in discovering additional members of the organization, not only in

 the Houston, Texas, and surrounding areas, but in other areas throughout the United

 States, as well as the Republic of Mexico.

         58. As stated above, the immediate goal of this investigation is to dismantle the

 Houston, Texas, and surrounding areas, cell of the organization, and to identify the

 ultimate source of supply. Information obtained from the seizures, as discussed in

 paragraphs 13-14, have not yet permitted investigating agents to identify all the co¬

 conspirators involved in this organization, the locations where the drugs are stored, the


 Affidavit-Page 48
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 49 of 71 PageID #:
                                    2040




  drug proceeds, and records of illicit activities can be found, nor the exact manner and

  means by which drugs are. imported, transported, concealed or delivered or money

  transported or stored. The full scope of the drug trafficking and money laundering

  activities of this large scale narcotics trafficking organization have not yet been revealed

  nor has court room quality evidence been found sufficient to charge the Target Subjects.

  It is your Affiant s belief that A. ROMERO, Arturo LNU, and other high ranking

  members of this DTO, are responsible for distributing shipments of cocaine, and

  marijuana transported from the Southwest Border into Houston, Te as, and surrounding

  areas. To successfully identify and ultimately dismantle the entire organization, and to

  identify the source of supply, it is essential to intercept the wire and electronic

  communications of the Target Devices.

          59. Your Affiant believes that the interception of conversations to and from the

  Target Devices are necessary to meet the goals of this investigation. Based upon your

  Affiant’s training, experience, knowledge of this case, and conversations with other

  agents and investigators, your Affiant believes the information gleaned through court

  authorized intercepted conversations will demonstrate that the Target Devices have been

  used, are being used, and will likely to continue to be used to orchestrate the smuggling,

  transportation, and distribution of narcotics to various locations in the United States.

  Your Affiant believes that the interception of conversations will ultimately lead to the

  source of supply located in the Republic of Mexico. Your Affi nt believes when these

  smuggling, transportation, and distribution ventures are successful, the Target Devices


  Affidavit-Page 49
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 50 of 71 PageID #:
                                    2041




  will be utilized to arrange for the proceeds derived from the sale of the drugs, to be

  collected, concealed, and transported from the United States to the Republic of Mexico.

          60. Your Affiant submits that the interception of wire and electronic

  communications to and from the Tar et Devices would permit agents to ascertain the

  more finite details concerning the illicit activities of this DTO. Based upon your

  Affiant s training and experience, your Affiant expects that the interception of wire and

  electronic communications to and from the T r et Devices will reveal the methods and

  routes used by the A. ROMERO and Arturo LNU, when distributing drugs throughout

  the Houston, Texas and surrounding areas, as well as other cities in the United States.

  The interception of the conversations over the Target Devices will provide            more

  com lete pic ure of the inner-workings of the DTO’s distribution and trafficking efforts

  and facilitate the gathering of evidence sufficient to prove, beyond a reasonable doubt,

  the illegal nature of A. ROMERO, and Arturo LNU s activities. Furthermore, the

  interception of conversations over the Target Devices will provide a more complete

  picture of the source of supply, believed to be located in the Republic of Mexico. Based

  upon your Affiant’s training and experience, your Affiant expects that the interception of

  wire and electronic communications over the Target Devices will also enable agents to

  further identify the individuals who actually transport, store, and distribute the drugs and

  the cash proceeds, and also to locate the drugs, currency, and storage locations.

          61. Without authorization to intercept the wire the electronic communications

  to and from the Target Devices, your Affiant believes it is highly improbable that agents


  Affidavit-Page 50
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 51 of 71 PageID #:
                                    2042




  would be able to make seizures, identify and arrest key members of this drag trafficking

  and money laundering enterprise, nor determine the respective roles and relationships of

  individuals in this enterprise. Also, it would be improbable that agents could identify all

  the individuals who oversee this operation and those who carry out the day to day

  activities for this DTO, and other coconspirators, to import, receive, conceal, buy, sell or

  otherwise deal in drugs and facilitate the laundering of drag proceeds. Without the

  requested authorization, it would also be improbable that agents would be able to identify

  all the methods employed by this enterprise to import, transport, and distribute its

  narcotics proceeds.

      UNAVAILABILITY OF ALTERNATIVE INVESTIGATIVE TECHNIQUES

          62. Numerous investigative techniques usually employed in an investigation of

  this nature have been tried and have failed, reasonably appear unlikely to succeed if they

  are tried, or are too dangerous to employ. These techniques are described below.

                                    Physical Surveillance

          63. During January through March 2014, DBA Galveston Resident Office

  Special Agents and Task Force Officers have conducted surveillance on members of this

  DTO, to include ROMERO, and/or Arturo LNU. On January 8, 2014, surveillance was

  initiated on ROMERO, based on a three (3) pound controlled marijuana buy (see

  paragraph 70) between ROMERO and CS #1. After the narcotic transaction, agents

  attempted to follow ROMERO, to identify other co-conspirators and/or locations utilized

  by the DTO. ROMERO was observed continuously changing speeds and changing


  Affidavit-Page 51
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 52 of 71 PageID #:
                                    2043




  lanes of travel while looking in his mirrors for vehicles that may be following. Agents

  lost sight of ROMERO after he made an erratic turn, in what was believed to be a heat

  run. A heat run” is a method used by drug traffickers to drive erratically and

   npredictably in an attempt to observe or identify any law enforcement officers.

          64. On January 23, 2013, agents conducted surveillance on ROMERO prior to

  and after a controlled buy of marijuana (see paragraph 70) between ROMERO and CS

  #1. During surveillance, agents observed a Hispanic male arrive at ROMERO s stash

  house, located at 558 Dale Street, Houston, Texas 77060. Agents observed the Hispanic

  male exit his vehicle and remain in the driveway of the stash house and did not appear to

  be using the phone. Agents observed the Hispanic male continue standing in the

  driveway, nervously looking up and down Dale Street, appearing to conduct counter

  surveillance. CS #1 later stated he/she was advised by ROMERO that the Hispanic male

  was one of his workers.

         65. On February 25, 2014, surveillance was conducted on Arturo LNU, in

  connection with his supplying cocaine to ROMERO. Surveillance was difficult because

  Arturo LNU is believed to live in a gated community where entry and exit is with an

  access card. Furthermore, when the cocaine deal was taking place, intercepted calls

  indicated that Arturo LNU was not at the location when the cocaine was being

  distributed.

         66. On March 3, 2014, surveillance was established at a Houston, Texas,

 location known to be used by ROMERO to conduct narcotics business. As has been


 Affidavit-Page 52
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 53 of 71 PageID #:
                                    2044




  ROMERO s pattern, he would drive in a manner consisting of trying to elude and/or

  detect law enforcement. ROMERO would drive at slow speeds in whic he appeared to

  be looking at vehicles. He was also observed driving around the block, in what is

  commonly referred to as squaring the block, in an effort to observe law enforcement.

          67. Based on your Affiant’s training, experience, and knowledge your Affiant

  has of this investigation, your Affiant believes that attempts to conduct regular and/or

  frequent physical surveillance on ROMERO, Arturo LNU, and their co-conspirators is

  likely to result in possible detection of law enforcement through their own counter¬

  surveillance efforts and would adversely affect the investigation. Physical surveillance, if

  not used in conjunction with other investigative techniques, including the interception of

  wire and electronic communications over targeted telephones, is of limited value. Even if

  highly successful, physical surveillance does not always succeed in gathering evidence of

  the criminal activity under investigation. It is an investigative technique used to confir

 meetings between alleged co-conspirators and often only leaves investigators to speculate

  as to the purpose of the meetings. It is also a technique used to corroborate information

  obtained from cooperating individuals. Further, physical surveillance of alleged co¬

 conspirators will not establish, conclusively, the elements of subjects’ violations and has

 not, and most likely will not, establish conclusively the identities of various co¬

 conspirators. Prolonged or regular physical surveillance of the targets would most likely

 be noticed causing the targets to become more cautious in their illegal activities, to flee to

 avoid further investigation and prosecution, to cause a threat to the safety of any potential


 Affidavit-Page 53
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 54 of 71 PageID #:
                                    2045




  cooperating individuals and/or undercover agents, or otherwise to compromise the

  investigation.

                          Underco er Police Officers And Agents

          68. Undercover police officers or agents have not been used in this

  investigation due to ROMERO advising CS #1 that he (ROMERO) does not want to

  meet anyone that he (ROMERO) does not know. Also, no undercover officers have

  been able to be introduced to Arturo LNU. Due to this DTO limiting outsiders into their

  inner circle, like most high level drug trafficking organizations, it is impossible for an

  undercover officer or agent to infiltrate the organization. Based on your Affiant s

  training and experience, your Affiant knows that most high-level drug trafficking

  organizations are extremely selective in choosing the persons with whom they will

  conduct, or even discuss, illegal narcotics activities. Due to the close and secretive nature

  of narcotics trafficking organizations, it is both highly unlikely and veiy dangerous for an

  undercover officer or agent to attempt to infiltrate the upper echelons of such an

  organization. Your Affiant believes that the utilization of undercover officers or agents

  is, at best, of limited value. Your Affiant reasonably believes that if an undercover

  officer or agent were successfully inserted within this DTO, they would only be privy to

  limited information because of the degree to which the organization maintains the

  division between and among its members and their respective duties and assignments.

  Undercover officers or agents would not obtain information regarding the full scope of

  the organization’s illegal activities or names and identities of its members. Your Affiant


  Affidavit-Page 54
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 55 of 71 PageID #:
                                    2046




  believes that ROMERO, Arturo LNU, and other members of this organization are

  unlikely to associate with individuals other than their long-time associates, and if contact

  occurred between and among the undercover agents, such contact will unlikely produce

  evidence of the full scope of the organization s criminal activity to the extent necessary to

  meet the object ves and goals of this investigation.

                                   Cooperating Informants

         69. Agents have been able to utilize two (1) cooperating sources to obtain

  information and to make controlled purchase of narcotics from ROMERO. CS #1 has

  been proven credible and reliable in providing information regarding this investigation’s

  targets, methods of operation, and associates. CS #Vs information has been verified

  based on recorded conversations, debriefings, pen register/toll record analysis,

  surveillance, and prior reports and intelligence. CS #1 is currently out on bond and is

  working with agents for consideration of a lesser sentence on his federal charge of

  Conspiracy to Possess with Intent to Distribute Cocaine. No future indictment of CS #1

  is pending.

         70. CS #1 has been able to make two (2) controlled purchases for a total of six

  (6) pounds of marijuana from ROMERO. During each purchase, CS #1 has had to tell

  ROMERO that each purchase was only a sample for another customer. This is due to

  ROMERO typically not selling small quantities of marijuana, which in both

  circumstances, was three (3) pounds of marijuana. CS #1 advised ROMERO usually

  sells one-hundred (100) pound quantities of marijuana. While the controlled purchases


 Affidavit-Page 55
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 56 of 71 PageID #:
                                    2047




  have helped extend this investigation, it has not allowed agents to fully identify the scope

  of this BTO and identify other co-conspirators or the source of supply. While CS #1 still

  remains useful, your Affiant believes that further controlled purchases will not result in

  anymore evidentiary value against ROMERO or this DTO, nor will it f lly accomplish

  the goals of this investigation which have already been stated.

          71. CS #2 has been proven credible and reliable in providing information

  regarding this investigation s targets, methods of operation, and associates. CS #2’s

  information has been verified based on debriefings, pen register/toll record analysis,

  surveillance, and prior reports and intelligence. CS #2 does not have any pending

  charges or indictments. CS #2 is working with agents for monetary purposes only. CS

  #2 has only been able to provide information on SMITH and cannot actively infiltrate the

  DTO.

          72. During the interception period, no CS’s have been able to be introduced to

  Arturo LNU.

          73. Given these circumstances, the need to employ alternative investigative
                                                     I

  techniques, such as the interception of wire and electronic communications to and from

  the Target De ices, becomes all the more imperative. Without the requested

  authorization to intercept wire and electronic communications to and from the Tar et

  Devices, it is highly unlikely that agents and investigators will be able to identify

  additional co-conspirators, locations of stash houses, or other aspects of this

  organization’s illicit operation, especially the Mexican source of supply. Your Affiant


  Affidavit-Page 56
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 57 of 71 PageID #:
                                    2048




  further believes that the present investigation would not, without the evidence available

  through the requested authorization for wire interception, result in a successful

  prosecution of all participants of this enterprise.

                                Use Of Grand Jury Subpoenas

         74. Based on your Affiant s training and e perience with Grand Jury

  Subpoena’s, these types of records provide limited information concerning one of many

  facets of this investigation. Your Affiant believes the issuance of grand jury subpoenas

  to persons believed to be involved in this conspiracy and compelling them to testify

  before a federal grand jury would most likely be unsuccessful in achieving the stated

  goals of this investigation. If the targets of this investigation, their co-conspirators, and

  other participants be called to testify before a federal grand jury, they would likely be

  uncooperative and invoke their Fifth Amendment privilege not to testify. Further,

  granting such persons immunity from prosecution would likely prevent prosecution of the

  most culpable members of this organization and could not ensure that such immunized

  witnesses would provide truthful testimony before the grand jury. Additionally, the

  serving of grand jury subpoenas upon the targets and/or their co-conspirators would only

  further alert the targets and/or their co-conspirators to the existence of this investigation,

  thereby causing them to become even more cautious and circumspect in their activities, to

  flee to avoid further investigation or prosecution, or to otherwise compromise this

  investigation.

                           Interviews Of Subjects And Associates


 Affidavit-Page 57
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 58 of 71 PageID #:
                                    2049




          75. On February 25, 2014, as discussed in paragraph 13, Andre GOINS, aka

   Fat Rat, was found with one half kilogram of cocaine that he received from

  ROMERO. GOINS denied that he was the owner of the cocaine, and did not provide

  any information in connection with the cocaine. GOINS was released, pending future

  indictment. On March 5, 2014, as discussed in paragraph 14, Johnathan NORWOOD,

  aka Snoop, was found with approximately $12,000.00 USC that was to be used to

  purchase. marijuana. NORWOOD denied any knowledge of the cash. NORWOOD

  was arrested on state charges of money laundering. NORWOOD was released after he

  posted a bond, and is awaiting judicial proceedings. Based on your Affiant s training and

  experience, your Affiant believes that interviews of subjects or their known associates

  would produce insufficient information concerning the identities of individuals involved

  in the conspiracy, the source of the drugs, financing, the location of records, drugs, drug

  proceeds, or other pertinent information regarding the subject crimes under investigation.

 Your Affiant also believes that any responses to the interviews would contain a

  significant number of half-truths and untruths diverting the investigation with false leads

 or otherwise frustrating the investigation or be of limited value. Additionally, such

 interviews would likely result in non-targeted interviewees alerting the members of this

 DTO, thereby compromising the investigation and resulting in the possible concealment,

 movement or destruction of relevant documents, narcotics, drug proceeds and/or other

 evidence

                            Pen Register/Toll Record Analysis


 Affidavit-Page 58
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 59 of 71 PageID #:
                                    2050




          76. The use of pen registers and toll record analysis have been of some

  assista ce in this investigation to identify some co-conspirators and secure the telephone

  numbers and addresses of others believed to be associated with the Tar et Subjects.

  However, the mere fact that the Tar et Subjects and their associates are known to

  communicate over certain telephones provides neither complete evidence of the crimes

  under investigation nor the content and purpose of such communications. Without

  authorization to intercept the wire and electronic communications to nd from the Target

  Devices, strides toward obtaining evidence regarding the full scope and activities of

  ROMERO, and Arturo LNU, and this DTO cannot be made. Interception of wire and

  electronic communications is necessary in this case to obtain the content of telephone

  conversations your Affiant believes are occurring, based on the volume of calls made to

  persons whose phones are not currently being intercepted.

                             GPS CELLULAR TRACKING ORDERS

         77. Often times an investigation is hindered because agents are not able to locate

 members of the DTO while a drug transaction is taking place. GPS tracking orders have been

 used throughout this investigation to locate the targets of this investigation during drug

 transactions, to identify co-conspirators, and to confirm the identity of the users of the Target

 Devices. However, often times, as was described in paragraph 13, the main target of the

 investigation, i.e., Arturo LNU, may not be at the location where the drug transaction is taking

 place. While the tracking orders are helpful, often times they are unreliable. For example, the

 exact locations of the cellular phones are not always provided. Often times the result is a

  failure indicating no location is provided. Other times, only the cell site/tower is provided. As

 Affidavit-Page 59
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 60 of 71 PageID #:
                                    2051




  with most large DTO s, the higher level members of the organization rarely handle the narcotics

  or drug proceeds, leaving those functions to the lower level members of the DTO. While we

  may have a tracking orders on, for instance, ROMERO, or Arturo LNU, they may order a

  subordinate, who we do not have a tracking order on, to deliver the drugs or pick up the drug

  proceeds. A tracking order may not be installed on the cellular phone of the subordinate.

                                        Search Warrants

         78. The use of search warrants as an investigative tool often provides good

  evidence of the crimes being committed and enables agents to identify the perpetrators of

  the crime and obtain evidence to use in a prosecution. However, in this investigation,

  agents have not as yet been able to identify and locate all of the members of this

  organization in the Houston, Texas, and surrounding areas. Even if agents identified key

  locations or residences used by members of this organization, your Affiant believes that

  enforcement actions, such as the execution of search warrants, at the homes or businesses

  of one or more members of the organization will adversely affect the investigation s

  focus on other members of the organization. Specifically, your Affiant does not believe

  that executing a search warrant at the residence of A. ROMERO, Arturo LNU, or other

  locations that have been identified in this investigation, would result in the seizure of

  dmgs or other evidence without specific information that evidence is being stored at that

 location at the specific time of the executing the search warrant. Based on your Affiant’s

 training and experience, your Affiant knows that leaders of a narcotics organization

 rarely store narcotics at their residences or business, and seldom frequent the locations

 where narcotics are stored, :.                                                 ¦
 Affidavit-Pa e 60
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 61 of 71 PageID #:
                                    2052




           79. Additionally, the execution of a search warrant would jeopardize the goal

  of dismantling the entire cell of this organization including identifying the source of

  drags distributed by this organization. Based on your Affiant s training and e perience,

  your Affiant knows that once the residence or business location of one member of the

  organization is searched, other members of the organization are likely to destroy evidence

  located within their own residences or businesses or move evidence to unknown

  locations, or in an effort to avoid apprehension and prosecution, would flee the

  jurisdiction. Your Affiant believes that executing a search warrant at the suspected stash

  location at 558 Dale Street, Houston, Texas, would not lead to the arrest of key members

  of this DTO, nor dismantle this DTO, and would adversely affect the progress that has

  already been made in this investigation. Therefore, to successfully identify the members

  of and dismantle the organization, it is preferable to delay any search warrants until

  agents are prepared to arrest all of the key members of the organization. Moreover, while

  search warrants may be used in this investigation should circumstances require

  immediate action, the execution of search warrants alone are unlikely to provide evidence

  of the entire scope of this criminal enterprise.

       Examination Of Abandoned/Discarded Materials Or Refuse            Trash Runs

          80. No trash has been acquired from the residences of ROMERO because he

  has not left trash out on the scheduled trash pickup days and has burned his trash. During

  this interception period, no trash has been left out for pick-up. As discussed in prior

  affidavit #1, an older man was seen burning trash at ROMERO’s stash house. Your


  Affidavit-Page 61
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 62 of 71 PageID #:
                                    2053




  Affiant believes ROMERO does not leave trash out at this location in an effort to thwart

  law enforcement detection. Arturo LNU is believed to reside in a gated community

  where entry and exit is through use of an access card. No trash has been able to be

  acquired at this location because agents have yet to determine the exact house, due to

  access difficulty. Acquiring and examining discarded trash from targets and subjects’

  residences and/or businesses is frequently conducted by criminal investigators to develop

  corroborative information or investigative leads. At this point in the investigation, no

  evidence has been acquired that could be beneficial to the furtherance of this

  investigation. Further, based on your Affiant’s training and experience, your Affiant

  believes the evidence gained from trash runs’ is rarely of sufficient weight or

  significance by itself, i.e., if not used in conjunction with the interception of wire and

  electronic communications, to support a conviction for the commission of the violations

  under investigation.

                                     Financial Investigation

         81. A financial investigation is being conducted on this DTO, worked jointly

  with DEA Financial Investigation Team and the Inte al Revenue Service (IRS) Criminal

  Investigations Division. During this period, multiple bank account numbers have been

  discovered via intercepted phone calls. This financial investigation is still on-going and

  while the identification of further assets is beneficial to this investigation, it is only one of

  many facets and does not achieve the overall goals of identifying the source of supply or

  dismantling this DTO.


 Affidavit-Page 62
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 63 of 71 PageID #:
                                    2054




                                       MAIL COVERS

           82. At this point, no mail covers have been used or attempted in this

  investigation. Since there is no indication that the co-conspirators communicate th ough

  the mail, the only other benefit from a mail cover would generally be to discover

  financial information, including which financial institutions are being used to deposit the

  drug proceeds. Multiple bank accounts have been identified via the interception over the

  Tar et Device #1. Intercepts indicate that the targets of this investigation transport the

  proceeds from their narcotics sales to Mexico by vehicle and may not totally use financial

  institutions to deposit their proceeds. Moreover, the information gained from viewing

  who the mail is going to or coming from, may not provide useful information which

  could provide evidentiary value to the prosecution in this case.

                                        PRIOR TITLE IP s

          83. During the past interception period, one half kilogram of cocaine was

  seized in the vehicle that GOINS was using to travel back to Lake Charles, Louisiana

  (see parag ph 13). Also, approximately $12,000.00 USC was seized in a vehicle that

  NORWOOD was traveling from Lake Charles, Louisiana, to purchase marijuana from

  ROMERO (see paragraph 14). Your Affiant was able to identify two co-conspirators

  (GOINS, and NORWOOD) that were traveling from Louisiana, which is through the

  Easte n District of Texas, to purchase cocaine and marijuana. Intercepted calls over the

  Target Device indicated that Arturo LNU is a cocaine source of supply, and is using

  the Target Device #2 to conduct his (Arturo LNU) narcotics business. Your Affiant


  Affidavit-Page 63
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 64 of 71 PageID #:
                                    2055




  believes Arturo LNU is the con ection to the ultimate Me ican cocaine source (s) of

  supply for the DTO. Intercepted calls have confirmed that ROMERO and Arturo LNU

  are a large narcotics organization with a large network of unidentified distributors.

  During the next thirty (30) day interception period, agents expect to identify the ultimate

  Mexica source (s) of supply, as well as locations used by this DTO to store narcotics

  and drug proceeds. Agents also expect to identify additional co-conspirators, as well as

  methods used to hide drug proceeds.

                                        Minimization

         84. All interceptions will be minimized in accordance with the minimization

  requirements of Chapter 119 of Title 18, United States Code, and all interceptions

  conducted pursuant to this Court s Order will terminate upon attainment of the authorized

  objectives or, in any event, at the end of thirty (30) days beginning at the date of this

  Court’s order for Target Device #1, or ten (10) days from the date of this Court’s order

  for Target Device #2. Monitoring of communications will terminate immediately if it is

  determined that the conversation is unrelated to communications subject to interception

  under Chapter 119 of Title 18, United States Code. Interception will be suspended

  immediately when it is determined through voice identification, physical surveillance, or

  otherwise, that none of the Tar et Subjects or any of their confederates, when identified,

  are participants in the conversation, unless it is determined during the portion of the

  conversation already overheard that the conversation is criminal in nature. Spot

 monitoring of non-criminal conversations will be done to ensure that those conversations


 Affidavit-Page 64
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 65 of 71 PageID #:
                                    2056




  have not turned criminal in nature. In the event conversations occur in a language other

  than English, it is expected that an ex ert or person otherwise fluent in that language will

  be available to monitor and to translate during the interception whenever possible. In the

  event the translator/expert is not a federal agent, the translator, whether a language

  trained support employee or someone under contract with the Government, will be under

  the direct supervision of a federal agent. If, however, such a translator is not reasonably

  available, the following after-the-fact minimization procedures have been established

  pursuant to Title 18, United States Code, Section 2518 (5): (1) All such foreign language

  conversations will be intercepted and recorded in then entirety; and (2) As soon as

 practicable after such interception, these conversations will be minimized by a translator

  under the guidance of a federal agent. I believe this procedure, which provides for after-

 the-fact minimization where codes or foreign languages are used by the Target Subjects,

  and when there is no expert reasonably available to translate the conversation, complies

 with Title 18, United States Code, Section 2518 (5), and its provisions for specialized

 minimization procedures, when intercepting foreign-language or coded conversations.

         8 . It is anticipated that some of the communications will be spoken in the

 foreign language. Conversations will be minimized in accordance with Chapter 119 of

 Title 18, United States Code. These interceptions will also be minimized when it is

 dete mined, through voice identification, physical surveillance or otherwise, that neither

 the Target Subjects, nor their associates, when identified, are participants in the

 conversation unless it is determined during the portion of the conversation already


 Affidavit-Pa e 65
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 66 of 71 PageID #:
                                    2057




  overheard that the conversation is criminal in nature. Even if one or more associates,

  when identified, is a participant in the conversation, monitoring will be minimized if the

  conversation is not criminal in nature or otherwise related to the offenses under

  investigation. It is understood that the agents will be permitted to spot check minimized

  conversations to determine whether the conversation has turned criminal in nature, and

  therefore, subject to interception.

          86. Each text message will be reviewed over a secure system, and based on the

  identities of the sender and recipient and the content of the message, monitoring

 personnel will determine as soon as practicable after interception whether the text

 message appears to be relevant to the investigation or otherwise criminal in nature. If the

 message is not criminal in nature, the message will be marked, minimized, and not

 accessed by other members of the investigative team. If the message appears to be

 privileged, it will be marked, “privileged,” and secured from access by other members of

 the investigative team. If a text message appears to be relevant to the investigation or

 othei ise criminal in nature, it will be marked non-minimized” and may be shared with

 the other agents and monitors involved in the investigation. If a text message is marked,

 "minimized," or, “privileged,” it will not be disseminated to members of the investigative

 team. All intercepted text messages will be sealed with the Court upon the expiration of

 the Court s Order authorizing the interception.

                               PERIOD OF INTERCEPTION

         87. It is believed that the facts stated herein establish probable cause to believe


 Affidavit-Page 66
Case 1:17-cr-00153-TH-ZJH1 Document 381-5 Filed 02/12/20 Page 67 of 71 PageID #:
                                     2058




  that the Target Subjects, and others yet unknown are engaged in an ongoing criminal

  enterprise, and that the evidence sought will be intercepted on a continuing basis

  following the first receipt of the particular communications that are the object of this

  request. Therefore, it is requested that the Court order that the interception need not

  terminate when the communications described herein are first intercepted, but may

  continue until the full scope of the enterprise is developed, including the identities of all

  participants, their places and methods of operation, and the various activities in which

  they are engaged in furtherance of the enterprise, or for a period not to exceed thirty (30)

  days beginning at the date of this Court s order for Target Device #1, or ten (10) days

  from the date of this Court’s order for Target Device #2.

                             AUTHORIZATION REQUESTED

         88. Therefore, your Affiant submits that probable cause exists to believe that

  the Target Devices have been used, are currently being used, and will continue to be

  used in furtherance of the commission of the offenses enumerated in 18 U.S.C. § 2516,

 namely, the illegal importing, receiving, concealing, distributing, buying, selling, or

  othei ise dealing in controlled substances, attempts and conspiracy to do the same, use

 of a communication facility to facilitate the above offenses, in violation of 21 U.S.C. §§

  841, 843(b), 846, 952, 960, and 963, money laundering and atte pts and conspiracies to

 do the same, in violation of 18 U.S.C. §§ 1956 and 1956(h), and engaging in monetary

 transactions in criminally derived property, and attempts and conspiracies to do the same,

 in violation of 18 U.S.C. §§ 1956(h) and 1957.


 Affidavit-P ge 67
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 68 of 71 PageID #:
                                    2059




           89. IT IS HEREBY REQUESTED that the Order authorizing the continued

  interception of wire and electronic communications over Target Device #1, and the

  interception of wire and electronic communications over Target Device #2, is intended

  to apply not only to the target telephone numbers listed above, but also to any other-

  telephone numbers or telephones accessed through the above-referenced IMSI numbers,

  and to any other IMSI numbers accessed through the target telephone numbers referenced

  above, within the thirty (30) day period. The authorization is also intended to apply to

  the target telephone numbers referenced above regardless of service provider, and to

  background conversations intercepted in the vicinity of the target telephones while the

  telephones are off the hook or otherwise in use.

           90. IT IS FU THER REQUESTED that, in the event that the service provider

  changes during the course of the interception, interception may continue with the new

  service provider without farther order of this Court. The United States will advise the

  Court of the change of service provider in the periodic progress reports submitted to this

  Court.

           91. IT IS FURTHER REQUESTED/ORDERED that based on the mobility of

  cellular telephones, in the event the target phone is used outside the territorial jurisdiction

  of this court, interceptions may continue in the Southern District of Texas where the

 Tar et Devices are physically located, and communications over the Target Devices

 will first be heard, read, and minimized.

           92. IT IS FURTHER REQUESTED that the court order the authorized

 Affidavit-Page 68
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 69 of 71 PageID #:
                                    2060




  interception of pertinent background conversations intercepted in the vicinity of the

  Target Devices while the instrument(s) are off hook or are otherwise in use; and to

  communications transmitted via the two way radio feature, referred to as push to talk ,

  concerning the above described offices.

          93. IT IS FURTHER REQUESTED, pursuant to 18 U.S.C. §§ 2703(c)(1)(B),

  2703(c)(2), 2703(d), and 3121-3124, that AT&T Wireless, Sprint/Nextel

  Communications, Boost Mobile, Cellco Partners dba Verizon Wireless, Cingular

  Wireless, Vonage, Voicestream Wireless, Vantage, T-Mobile, Southweste                 Bell

  Telephone Company, General Telephone Equipment Company (GTE), American

  Telephone and Telegraph Company (AT&T), Metrocall, Western Wireless, STPCS Joint

  Venture, MCI (MCI ONE, MCI Worldcomm), GTE Wireless, Air Touch Mobile, Max

  Tel Communications, Pacific Bell, Bell Atlantic, Nevada Bell, Verizon Wireless, Verizon

  of Texas, Alltel Telephone Company, Cricket Communications, and any other person or

  entity providing electronic communications service in the United States whose assistance

  may facilitate the execution of the order, be ordered to supply the following subscriber

  information:

                  (A) name;
                  (B) address;
                  (C) local and long distance telephone connection records, or records of
                        session times and durations;
                  (D) length of service (including start date) and types of service utilized;
                  (E) telephone or instrament number or other subscriber number or
                         identity, including any temporarily assigned network address; and
                  (F) means and source of payment for such service (including any credit
                        card or bank account number) of a subscriber to or customer of a
                        wire communications service or remote com uting service,:

  Affidavit-Page 69
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 70 of 71 PageID #:
                                    2061




                      for published, non publis ed or unlisted dialing, routing, addressing
                      or signaling information captured during the wire interception on the
                      Target Devices, upon oral or written demand by agents of DEA and
                      also be ordered to disclose the location of a cell site/sector (physical
                      address) at call origination (for outbound calling), call termination
                      (for incoming calls), and, if reasonably available, during the process
                      of a call for the Tar et Devices.

         94 IT IS FURTHER REQUESTED that the Court direct AT&T to provide

  Special Agents of the DEA a complete listing of all special calling features to the Target

  Devices, including, but not limited to: Call Forwarding, Call Waiting, Caller ID, three-

  way Calling, Speed Dialing/Calling (with assigned numbers), Identa-Ring (with

  assigned numbers), Voice Mail or Call Notes, Return Call, Call Block, Call Trace,

  Priority Call (with assigned numbers), and, upon request, to further provide the unbilled

  detailed call records to include but not limited to international calls; and cell site

  information pertaining to the use of the Target Devices.

         95. IT IS FURTHER REQUESTED that the aforementioned service-providers

  and their agents and employees be directed not to disclose the existence of the

 investigation or the Court s Order to anyone.




 Affidavit-Page 70
Case 1:17-cr-00153-TH-ZJH Document 381-5 Filed 02/12/20 Page 71 of 71 PageID #:
                                    2062




          96. IT IS FURTHER REQUESTED that this affidavit along with the

  application and any related orders be sealed by the Clerk of the Court and remain sealed

  pending further orders by the Court.




                                                 Special Agent
                                                 U.S. Drug Enforcement Administration

  SUBSCRIBED AND SWOR TO BEFORE ME on th / day of March, 2014.




                                                 United States District Judge
                                                 Southern District of Texas




 Affidavit-Page 71
